REPUBLIQUE DU SENEGAL
Un Peuple - Un But - Une Foi

CONTRAT

DE RECHERCHE ET DE PARTAGE
DE PRODUCTION D'HYDROCARBURES

ULTRA DEEP OFFSHORE (UDO)

SOMMAIRE

DISPOSITIONS GENERALES...

ARTICLE 1 -
ARTICLE 2 -

ARTICLE 3 -
ARTICLE 4- OBLIGATIONS GENERALES DU CONTRACTANT DANS LA CONDUITE
DES OPERATIONS PETROLIERES....................

TITRE I - DE LA RECHERCHE ..…..

ARTICLE 5 - DUREE DE LA PERIODE DE RECHERCHE ET RENOUVELLEMENTS......
ARTICLE 6 - RENDUS DE SURFACE ET RENONCIATION .
ARTICLE 7 - OBLIGATIONS DE TRAVAUX DE RECHERCHE.
ARTICLE 8 - LOYER SUPERFICIAIRE
ARTICLE 9 - EVALUATION D'UNE DECOUVERTE een

TITRE I - DE L'EXPLOITATION...

ARTICLE 10 -DUREE DE LA PERIODE D'EXPLOITATION
ARTICLE 11 - PROGRAMMES DE PRODUCTIO!
ARTICLE 12 - GAZ NATUREL...
ARTICLE 13 - MESURE DES HYDROCARBURE:
ARTICLE 14 - TRANSPORT DES HYDROCARBURES … e
ARTICLE 15 - DEMANDE LOCALE DE PETROLE BRUT

TITRE IV - DISPOSITIONS COMMUNES À LA RECHERCHE ET À L'EXPLOITATION
ARTICLE 16 - PROGRAMMES ANNUELS DE TRAVAUX...

TITRE V - DISPOSITIONS ECONOMIQUES ET FISCALES …

ARTICLE 21 - PRIX DU PETROLE BRUT ET DU GAZ NATUREL : : -27
ARTICLE 22 - RECOUVREMENT DES COUTS PETROLIERS ET PARTAGE DE LA PRODUCTION. DR
ARTICLE 23 - REGIME FISCAL
ARTICLE 24 - PARTICIPATION DE PETROSEN......…..
ARTICLE 25 - COMPTABILITE ET VERIFICATION
ARTICLE 26 - IMPORTATIONS ET EXPORTATIONS
ARTICLE 27 - CHANGE.
ARTICLE 28 - PAIEMENTS

TITRE VI - DISPOSITIONS DIVERSES .…

ARTICLE 29 - DROITS DE CESSION ET CONTROLE DU CONTRACTANT.
ARTICLE 30 - RESILIATION DU CONTRAT.
ARTICLE 31 - FORCE MAJEURE …
ARTICLE 32 - ARBITRAGE ET MEDIATION
ARTICLE 33 - DROIT APPLICABLE ET STABILISATION DES CONDITIO!
ARTICLE 34 - NOTIFICATIONS...
ARTICLE 35 - AUTRES DISPOSITIONS.
ARTICLE 36 - CONDUITE DES PARTIES...

PAGE

ANNEXE 1 - DELIMITATION DE LA ZONE CONTRACTUELLE....
ANNEXE 2 - PROCEDURE COMPTABLE

ARTICLE 1 - DISPOSITIONS GENERALES.
ARTICLE 2- PRINCIPES ET BASES D'IMPUTATION DES COÛTS PETROLIERS
ARTICLE 3 - PRINCIPES D'IMPUTATION DES COÛTS DES PRESTATIONS DE SERVICES,
MATERIAUX ET EQUIPEMENTS UTILISES DANS LES OPERATIONS PETROLIERES.
ARTICLE 4- AMORTISSEMENT DES IMMOBILISATIONS ET DÉPENSES DE RECHERCHE.
ARTICLE 5 - INVENTAIRES.................... ï
ARTICLE 6 - ETATS FINANCIERS ET COMPTABLES.

ANNEXE 3- MODELE DE GARANTIE BANCAIRE... es 56

ANNEXE 4- PROGRAMME DE LA PERIODE D'ETUDE............................................

—)
2
—Q

CONTRAT

ENTRE

ET

la République du Sénégal, ci-après désignée "l'Etat", représentée aux présentes par
Monsieur Mahammed Boun Abdallah Dionne, Premier Ministre, Ministre de l'Energie et
du Développement des Energies Renouvelables,

D'une part,

Total E&P Senegal, société par actions simplifiée de droit français, immatriculée au
Registre du Commerce et des Sociétés de Nanterre sous le numéro 823 557 657, ayant
son siège social 2, Place Jean Millier, La Défense 6, 92400, Courbevoie, France, ci-après
désignée "TOTAL", et représentée aux présentes par Monsieur Patrick Pouyanné,
dûment habilité à cet effet,

la Société des Pétroles du Sénégal, société de droit sénégalais, immatriculée à Dakar au
Registre du Commerce sous le numéro RC SN-DKR-1981-B-82, ayant son siège social à
Dakar, Route du Service Géographique, Hann BP 2076, ci-après désignée
"PETROSEN", et représentée aux présentes par Monsieur Mamadou FAYE, Directeur
Général, dûment habilité à cet effet,

Ci-après collectivement désignées le "Contractant",

D’autre part,

Considérant l'intérêt économique que présentent pour le développement du pays la découverte
et l'exploitation des Hydrocarbures dans le territoire de la République du Sénégal :

Considérant que le Contractant déclare posséder les capacités techniques et financières pour
mener à bien les Opérations Pétrolières autorisées en vertu des présentes et désire entreprendre
lesdites Opérations Pétrolières dans le cadre d'un Contrat de Recherche et de Partage de
Production fixant ses droits et obligations ;

Vu la loi n°98-05 du 08 Janvier 1998 portant Code Pétrolier fixant le régime juridique et fiscal
de la recherche, de l'exploitation et du transport des hydrocarbures et son décret d’application
98-810 du 06 octobre 1998 :

CECI EXPOSE, IL EST MUTUELLEMENT CONVENU ET ARRETE CE QUI SUIT :

a

\<

[d

TITRE PREMIER

DISPOSITIONS GENERALES
ARTICLE 1

DEFINITIONS

Les termes définis au présent article auront pour l'ensemble du Contrat et les autres textes qui
pourraient la compléter ou la modifier la signification suivante :

1.1. « Accord d’Association » signifie l’accord conclu entre les parties constituant le

12

13;

14.

1:5.

1.6.

L7

1.8.

Contractant, conformément à l’article 4.9 du présent Contrat, ayant pour objet de définir
les droits, intérêts et obligations respectifs desdites parties concernant la Zone
Contractuelle et de déterminer les conditions dans lesquelles seront entreprises les
Opérations Pétrolières ainsi que la répartition entre les dites parties des charges et
résultats de toutes natures relatifs aux dites Opérations Pétrolières.

"Année Civile" signifie une période de douze (12) mois consécutifs commençant le
premier (ler) janvier et se terminant le trente et un (31) décembre suivant.

‘Année Contractuelle" signifie une période de douze (12) mois consécutifs commençant
à la date de publication du décret permettant l'entrée en période de recherche du
Contractant suite au rendu tel que défini à l’article 6.1 du présent Contrat. ou le jour
anniversaire de ladite date de publication du décret.

"Budget" signifie l'estimation détaillée du coût des Opérations Pétrolières prévues dans
un Programme Annuel de Travaux.

"Contractant" signifie collectivement (sauf lorsque le présent Contrat spécifie l’entité
membre du Contractant), TOTAL et PETROSEN, ainsi que toute personne à laquelle
serait cédé un intérêt en application des articles 24 et 29 ci-dessous.

"Contrat" signifie le présent acte et ses annexes formant contrat ainsi que toute addition
ou modification aux présentes qui recevrait l'approbation des Parties selon les dispositions
de l'article 35.3 ci-dessous.

“Code Pétrolier"' désigne la loi n°98-05 du 08 Janvier 1998 fixant le régime juridique et
fiscal de la recherche, de l'exploitation et du transport des hydrocarbures, ainsi que les
textes pris pour son application.

"Coûts Pétroliers" signifie l'ensemble des coûts et dépenses encourus par le Contractant
dans le cadre du présent Contrat, nécessaires, selon les règles de l'art en usage dans
l'industrie pétrolière internationale, à la conduite des Opérations Pétrolières concernant la
Zone Contractuelle et déterminés suivant la Procédure Comptable annexée au présent
Contrat en tant qu'Annexe 2. F-

1ce

nm

1.9. "Date d'Effet" signifie la date d'entrée en vigueur du Contrat définie à l'article 35.5 ci-
dessous.

10. "Dollar"! signifie dollar des Etats-Unis d'Amérique.
.11. "Etat" signifie la République du Sénégal.
12. "Franc CFA" signifie franc de l'Union Monétaire Ouest Africaine (UMOA).

1.13. “Gaz Naturel" signifie le gaz sec et le gaz humide produit isolément ou en association
avec le Pétrole Brut ainsi que tous autres constituants gazeux extraits des puits.

.14 "Gaz Naturel Associé" signifie le Gaz Naturel existant dans un réservoir en solution
avec le Pétrole Brut, ou sous forme de "gas-cap" en contact avec le Pétrole Brut, et qui est
produit ou pouvant être produit en association avec le Pétrole Brut.

15 "Gaz Naturel Non Associé" signifie le Gaz Naturel à l'exclusion du Gaz Naturel
Associé.

1.16. "Gisement Commercial" signifie une entité géologique imprégnée d'Hydrocarbures,
dûment évaluée conformément aux dispositions de l'article 9 ci-dessous, et qui selon les
règles en usage dans l'industrie pétrolière internationale peut être développée et produite
dans des conditions économiques pour le Contractant.

1.17. “Hydrocarbures" signifie Pétrole Brut et Gaz Naturel.

1.18. "Ministre" désigne à tout moment le Ministre chargé du secteur des Opérations
Pétrolières ou son représentant qualifié.

1.19. Ministère" désigne à tout moment le Ministère chargé du secteur des Opérations
Pétrolières.

1.20. "Opérateur" désigne l’entité membre du Contractant dûment mandatée par le
Contractant pour la conduite et la réalisation des Opérations Pétrolières au nom, pour le
compte et sous la responsabilité du Contractant et approuvé conformément à l’article 4.9
ci-dessous.

1.21."Opérations Pétrolières" signifie toutes les opérations de prospection, de recherche,
d'évaluation, de développement, de production, de stockage, de transport jusqu'au Point
de Livraison et de commercialisation des Hydrocarbures, y compris le traitement du Gaz
Naturel et les opérations d’abandon et de restauration des sites réalisées dans le cadre du
présent Contrat conformément à l’article 20 ci-dessous, mais à l'exclusion du raffinage et
de la distribution des produits pétroliers.

1.22. "Partie(s)" signifie l'Etat et/ou le Contractant.

1.23. “Périmètre d'Exploitation" signifie la fraction de la Zone Contractuelle délimitée par
le périmètre d'un Gisement Commercial fixé conformément aux dispositions de l'article

10.1 ci-dessous. æ-

te

1.24." Période d'Etude!" signifie la période de douze (12) mois commençant à la date de
notification écrite par TOTAL au Ministre et PETROSEN de l’obtention des données
nécessaires pour la conduite par TOTAL de l’étude telle que définie à l’article 7.1 et
Annexe 4, notamment des données issues de la campagne sismique 2D multi-clients
réalisée sur la Zone d'Etude.

1.25 "Pétrole Brut" signifie huile minérale brute, asphalte, ozokérite et tous autres
hydrocarbures liquides à l'état naturel ou obtenus du Gaz Naturel par condensation ou
extraction, y compris les condensats et les liquides de Gaz Naturel.

1.26. "PETROSEN" signifie la Société des Pétroles du Sénégal et ses successeurs et
cessionnaires.

1.27. "Point de Livraison" signifie le point F.O.B. au terminal de chargement des
Hydrocarbures au Sénégal ou/et tout autre point fixé d'un commun accord entre les
Parties.

1.28. "Production Totale Commerciale" signifie la production totale de pétrole brut ou de
Gaz Naturel obtenue à partir du ou des Périmètres d'Exploitation diminuée des quantités
utilisées pour Les besoins des Opérations Pétrolières et des pertes inévitables.

1.29. "Programme Annuel de Travaux" signifie le document descriptif des Opérations
Pétrolières à réaliser au cours d’une Année Civile dans la Zone Contractuelle en accord
avec les dispositions de l'article 16 ci-dessous.

1.30. "Société Affiliée" signifie toute société qui contrôle ou est contrôlée directement ou
indirectement par une société partie aux présentes, ou toute société qui contrôle ou est
contrôlée par une société contrôlant directement ou indirectement une société partie aux
présentes.

Dans la présente définition, "contrôle" signifie la propriété directe ou indirecte par une
société ou toute autre entité d’au moins cinquante pour cent (50%) des actions ou parts
sociales donnant lieu à la majorité des droits de vote dans une autre société.

1.31. "Société d'Etat" signifie une société constituée en vue de réaliser des opérations
pétrolières sous la forme d’un établissement public, d’une société nationale ou d’une
société à participation publique majoritaire.

1.32. "Tiers" signifie une personne autre que les Parties et leurs Sociétés Affiliées respectives.

1.33. “Zone Contractuelle" signifie la surface telle que définie dans le décret obtenu de plein
droit par le Contractant à l’issue de la Période d’Etude pour l’entrée en période initiale de
recherche conformément à l’article 2.4 du présent Contrat. Les surfaces rendues par le
Contractant seront considérées comme ne faisant plus partie de la Zone Contractuelle. En
revanche, le ou les Périmètres d'Exploitation feront partie intégrante de la Zone
Contractuelle pendant leur durée de validité.

1.34. "Zone d'Etude" signifie la surface définie à l’ Annexe 1 du présent Contrat.

F

aie

21.

22.

23:

24.

ARTICLE 2
OBJET ET DUREE DU CONTRAT

Le présent Contrat est un contrat de recherche et de partage de production d'hydrocarbures
aux termes duquel l'Etat confie au Contractant des droits d’étude, de recherche et, en cas
de découverte d’un Gisement Commercial, des droits d'exploitation des Hydrocarbures
dans la Zone Contractuelle.

Le Contractant agira à titre exclusif pour conduire et effectuer les Opérations Pétrolières.
Il affectera à ces opérations tous moyens techniques, technologies, équipements et
matériels ainsi que tout le personnel nécessaire.

Le Contractant assumera, à ses propres risques et dépens, la responsabilité entière de la
réalisation et du financement des Opérations Pétrolières.

En cas de découverte d'un Gisement Commercial dans la Zone Contractuelle, la
production d'Hydrocarbures dudit Gisement sera, pendant toute la durée de la période
d'exploitation au titre du présent Contrat, l'objet d'un partage entre les Parties
conformément aux dispositions de l'article 22 ci-dessous.

Le présent Contrat fixe notamment les conditions dans lesquelles seront effectuées
l’étude, la recherche et l'exploitation des Gisements Commerciaux d'Hydrocarbures, ainsi
que le stockage, le transport, le traitement primaire, la liquéfaction, l'évacuation des
Hydrocarbures ainsi que des substances connexes et/ou des produits qui en dériveront par
séparation ou traitement, le raffinage proprement dit étant exclu.

Le présent Contrat est conclu pour la Période d’Etude, la période de recherche, y compris
ses renouvellements et prorogations, ainsi que pour la période d'exploitation relative à
chaque Gisement Commercial, respectivement définies aux articles 5 et 10 ci-dessous.

Si à l’issue de la Période d’Etude, après avoir remis les résultats de l’étude au Ministre et
à PETROSEN, TOTAL décide de poursuivre le présent Contrat avec des opérations
d’exploration dans le cadre de la période de recherche, TOTAL pourra choisir un bloc
d’une superficie maximale de 10,000 km2 dans la Zone d'Etude et en notifiera le Ministre
par écrit au moins quinze (15) jours avant la fin de la Période d'Etude. La période
d'exploration commencera alors immédiatement après la Période d’Etude pour une
période initiale de recherche telle que définie à l’article 5.1 du présent Contrat et sur une
Zone Contractuelle choisie par TOTAL et telle que définie dans le décret obtenu de plein
droit par le Contractant pour l’entrée en période de recherche suite au rendu tel que défini
à l’article 6.1 du présent Contrat.

Si à l'issue de la Période d’Etude, après avoir remis les résultats de l’étude au Ministre et
à PETROSEN, TOTAL décide de ne pas poursuivre le présent Contrat avec des opérations
d’exploration dans le cadre de la période de recherche, TOTAL aura l’option de mettre
fin au présent Contrat après notification écrite préalable au Ministre au moins quinze (15)
jours avant la fin de la Période d’Etude. Le Contractant devra alors rendre la totalité de la
superficie initiale de la Zone d’Etude et sera déchargé de toute obligation au titre du
présent Contrat à partir de la date effective de la dite notification préalable au Ministre.

-

Ke

2,5:

SL.

3.2

Si à la fin de la période de recherche, y compris ses renouvellements et prorogations, le
Contractant n'a pas notifié au Ministre sa décision de développer un Gisement
Commercial d'Hydrocarbures conformément à l'article 10.1 ci-dessous, le présent Contrat
prendra fin.

L'expiration, la renonciation ou la résiliation du présent Contrat ne libère pas le
Contractant de ses obligations au titre du présent Contrat nées avant ou à l'occasion de
ladite expiration, renonciation ou résiliation, lesquelles devront être exécutées par le
Contractant.

ARTICLE 3

DROITS DU CONTRACTANT
DANS LA CONDUITE DES OPERATIONS PETROLIERES

Conformément aux dispositions des lois et règlements en vigueur, notamment du Code
Pétrolier, et aux dispositions du présent Contrat, le Contractant aura le droit :

a) de rechercher les Hydrocarbures à l'intérieur de la Zone Contractuelle et le cas
échéant des Périmètres d'Exploitation, et d'extraire, stocker, transporter, effectuer
tout traitement primaire et/ou liquéfaction, vendre, exporter les Hydrocarbures
ainsi que les substances connexes et/ou les produits qui en dériveront par
séparation ou traitement, le raffinage proprement dit étant exclu, provenant des
gisements contenus à l'intérieur des Périmètres d'Exploitation ;

b) d'accéder à tout endroit situé à l'intérieur de la Zone Contractuelle afin d'y mener
les Opérations Pétrolières ;

c) de réaliser toutes installations et tous travaux ainsi que, d'une façon générale, tous
actes et opérations nécessaires à la conduite des Opérations Pétrolières ;

d) d'utiliser l'eau nécessaire aux Opérations Pétrolières, sous réserve de ne pas porter
préjudice à l'approvisionnement en eau des habitants et des points d'eau pour le
bétail ; et

e) d'utiliser les pierres, le sable, l'argile, le gypse, la chaux et autres substances
similaires nécessaires à la conduite des Opérations Pétrolières.

Sous réserve de l'autorisation du Ministre, qui ne sera pas refusée sans raison dûment
motivée, le Contractant aura le droit de construire à ses frais toutes les installations
nécessaires aux Opérations Pétrolières telles que, sans que cette liste soit limitative,
routes, pipelines, installations de stockage, installations portuaires, à l'extérieur de la
Zone Contractuelle. Sans préjudice de toute autre autorisation exigée par la
réglementation en vigueur, l’autorisation précitée ne sera pas requise si la construction
des installations nécessaires aux Opérations Pétrolières est prévue dans le Plan de
Développement approuvé par le Ministre. X-

Le

Ç

4.1.

42.

43.

e)

b)

44.

Ladite autorisation du Ministre peut être conditionnée à l'utilisation par des Tiers des
capacités excédentaires desdites installations, sous réserve qu'une telle utilisation
n'interfère pas avec les Opérations Pétrolières et que lesdits Tiers versent une
compensation juste et équitable au Contractant.

ARTICLE 4

OBLIGATIONS GENERALES DU CONTRACTANT
DANS LA CONDUITE DES OPERATIONS PETROLIERES

Le Contractant devra respecter les lois et règlements de la République du Sénégal et se
conformer scrupuleusement aux stipulations du présent Contrat.

Le Contractant devra effectuer tous les travaux nécessaires à la réalisation des Opérations
Pétrolières selon les règles de l'art en usage dans l'industrie pétrolière internationale.

En particulier, le Contractant devra prendre toutes les mesures nécessaires pour :

a) s'assurer que l'ensemble des installations et équipements utilisés dans les
Opérations Pétrolières sont en bon état de fonctionnement et correctement
entretenus et réparés pendant la durée du présent Contrat ;

b)_ éviter que les Hydrocarbures ainsi que la boue ou tout autre produit utilisés dans les
Opérations Pétrolières ne soient gaspillés ou ne polluent les nappes aquifères ;

c) placer les Hydrocarbures produits dans les stockages construits à cet effet et ne
pas stocker le Pétrole Brut dans des réservoirs souterrains, sauf temporairement
en cas d'urgence ou avec l'autorisation préalable du Ministre ;

d) assurer la protection de l'environnement, prévenir les accidents et en limiter les
conséquences, et notamment prévenir, réduire et maîtriser la pollution de
l'environnement et s'il y a lieu restaurer les sites et entreprendre les travaux
d'abandon à l'achèvement de chaque Opération Pétrolière dans les conditions
fixées à l'article 20 ci-dessous.

Tous les travaux et installations érigés dans les zones maritimes sénégalaises en vertu du
présent Contrat devront être :

construits, indiqués et balisés, conformément aux règles de l’art en usage dans l’industrie
pétrolière internationale, de façon à laisser en tout temps et en toute sécurité le libre
passage à la navigation ;

équipés d'aides à la navigation qui devront être approuvées par les autorités sénégalaises
compétentes et maintenues en bon état de marche.

Le Contractant devra notamment à l'occasion des Opérations Pétrolières prendre toutes
les mesures nécessaires à la protection de l'environnement conformes aux dispositions des
Conventions internationales relatives à la pollution des eaux de la mer par les
Hydrocarbures et des textes pris pour leur application. =

AK

45.

4.6.

4.7.

4.8

49

Le Contractant devra dédommager et indemniser l'Etat ainsi que toute personne en cas
de préjudice qui leur serait causé par les employés ou agents du Contractant au cours ou
à l'occasion des Opérations Pétrolières.

La responsabilité de l'Etat ne pourra être recherchée à l'occasion d'un dommage, accident
ou litige relatifs aux Opérations Pétrolières dans la mesure où ledit dommage, accident ou
itige n’est pas causé, en tout ou partie, par l’action de l’Etat.

Le Contractant devra souscrire, et faire souscrire par ses sous-traitants, toutes les
assurances en usage dans l'industrie pétrolière internationale relatives aux obligations et
responsabilités qui lui incombent, et notamment les assurances de responsabilité civile à
‘égard des tiers, les assurances de dommage à la propriété et à l’environnement et les
assurances qui seraient requises par les règlements en vigueur en République du Sénégal.
Le Contractant devra fournir au Ministre les attestations justifiant la souscription desdites
assurances ; cette communication n'engagera en rien la responsabilité de l'Etat pour le cas
où, à l'occasion d'un sinistre, l'étendue des garanties ou le montant de ces assurances
s'avéreraient insuffisants.

Au cas où le Contractant serait constitué par plusieurs entités, les obligations et
responsabilités de ces dernières en vertu du présent Contrat seront conjointes et solidaires,
sauf dispositions contraires prévues notamment à l'article 24 ci-dessous en ce qui concerne
les droits et obligations de PETROSEN.

Le Contractant est tenu d'ouvrir, dans les trois (3) mois suivant la Date d'Effet, une
succursale ou un bureau en République du Sénégal, et de le maintenir pendant la durée du
présent Contrat ; ladite succursale ou ledit bureau sera notamment doté d'un responsable
ayant autorité pour la conduite des Opérations Pétrolières et auquel pourra être remise
toute notification au titre du présent Contrat.

Le Contractant notifie au Ministre, avant la date de signature du présent Contrat, l'entité
désignée comme opérateur pour la conduite des Opérations Pétrolières sous la
responsabilité du Contractant. Il soumet également à son approbation dans les trente (30)
jours suivant la Date d'Effet, l'Accord d'Association conclu entre les entités constituant le
Contractant. Tout changement d'opérateur devra recevoir l'approbation préalable du
Ministre qui ne sera pas refusée sans raison dûment motivée lorsque le nouvel opérateur
possède les capacités techniques et financières nécessaires à la conduite des Opérations

Pétrolières. E

Re

5.2.

54.

TITRE II

DE LA RECHERCHE

ARTICLE 5

DUREE DE LA PERIODE DE RECHERCHE
ET RENOUVELLEMENTS

. La période initiale de recherche relative à la Zone Contractuelle sera de quatre (4) Années

Contractuelles.

Si le Contractant le demande et s'il a rempli pour la période initiale de recherche en cours
les obligations de travaux définies à l'article 7.2 ci-dessous, il obtiendra de plein droit, par
décret, le premier renouvellement de la période de recherche pour une période de
recherche additionnelle de trois (3) Années Contractuelles.

Si le Contractant le demande et s'il a rempli à l’issue de la première période de
renouvellement les obligations de travaux définies à l'article 7.3 ci-dessous, il obtiendra
de plein droit, par décret, le deuxième renouvellement de la période de recherche pour
une période de recherche additionnelle de deux (2) Années Contractuelles.

Pour chaque renouvellement, le Contractant devra déposer, conformément aux
dispositions du Code Pétrolier, une demande auprès du Ministre au moins deux (2) mois
avant l'expiration de la période de recherche en cours.

Si à l'expiration de la deuxième période de renouvellement, un programme de travaux
d'évaluation d'une découverte d'Hydrocarbures tel que visé à l'article 9 ci-dessous est en
cours de réalisation, le Contractant obtiendra de plein droit, par décret, à l'intérieur de la
superficie estimée de ladite découverte, une prorogation de la période de recherche en
cours pour la durée nécessaire à l'achèvement des travaux d'évaluation.

Dans ce cas, le Contractant devra déposer une demande de prorogation auprès du Ministre
au moins trente (30) jours avant l'expiration de la deuxième période de renouvellement et
pour cette même période, le Contractant devra avoir rempli toutes les obligations de
travaux définies à l'article 7.4 ci-dessous.

Conformément aux dispositions du Code Pétrolier, la durée de la période de recherche
sera également prorogée, le cas échéant, par décret, en cas de découverte d'Hydrocarbures
pour laquelle le programme des travaux d'évaluation a été engagé mais n'a pas encore
permis de déclarer celle-ci commerciale : la durée de prorogation, la zone couverte et les
conditions d'une telle prorogation sont fixées à l'article 9 ci-dessous. ke

nd

6.1.

6.2;

63.

6.4.

6.5.

10

ARTICLE 6

RENDUS DE SURFACE ET RENONCIATION

A l’expiration de la Période d’Etude, le Contractant devra rendre la Zone d’Etude à
l'exclusion du bloc de 10,000 km2 que TOTAL aura choisi conformément à l’article 2.4
du présent Contrat. A l'expiration de la période initiale de recherche, le Contractant devra
rendre au moins vingt pour cent (20%) de la superficie initiale de la Zone Contractuelle.

A l'expiration de la première période de renouvellement, le Contractant devra rendre au
moins vingt-cinq pour cent (25%) de la superficie de la Zone Contractuelle.

Pour l'application des articles 6.1 et 6.2 ci-dessus :

a) les surfaces abandonnées au titre de l'article 6.5 ci-dessous et les surfaces déjà
couvertes par des Périmètres d'Exploitation viendront en déduction des surfaces
à rendre ;

b) le Contractant aura Le droit de fixer l'étendue, la forme et la localisation du
périmètre de recherche qu'il entend conserver. Toutefois, la portion rendue devra
être de forme géométrique simple, délimitée par des lignes Nord-Sud, Est-Ouest
ou par des limites naturelles ;

c) un plan portant indication du périmètre de recherche conservé devra être joint à
la demande de renouvellement.

A l'expiration de la période de recherche, le Contractant devra rendre la surface restante
de la Zone Contractuelle, en dehors des surfaces éventuellement couvertes par des
Périmètres d'Exploitation.

Le Contractant peut à tout moment, sous préavis de trois (3) mois sauf application des
dispositions de l’article 10.5, notifier au Ministre qu'il renonce à ses droits sur tout ou
partie de la Zone Contractuelle. En cas de renonciation partielle, les dispositions de
l'article 6.3. b) ci-dessus seront applicables à la délimitation du périmètre rendu.

En cas de renonciation partielle, le Contractant aura le droit exclusif de conserver, pour
leur durée de validité respective, les Périmètres d’Exploitation qui, le cas échéant, ont
été octroyés.

Dans tous les cas, aucune renonciation volontaire au cours d'une période de recherche ne

réduira les obligations de travaux visées à l'article 7 ci-dessous pour la période de
recherche en cours, ni le montant de la garantie bancaire correspondante.

SC

LA

72:

73;

74.

79:

ARTICLE 7

OBLIGATIONS DE TRAVAUX DE RECHERCHE

Le Contractant devra commencer les travaux d’évaluation de la Période d’Etude dans les
quinze (15) jours suivant la date de notification écrite au Ministre et à PETROSEN de
l’obtention par TOTAL des données nécessaires à l’étude et notamment des données
issues de la campagne sismique 2D multi clients sur la Zone d’Etude. Durant la Période
d'Etude, TOTAL devra réaliser les études et mettre à disposition du Ministre et de
PETROSEN les livrables tels que détaillés en Annexe 4.

Le Contractant devra commencer les travaux géologiques et géophysiques dans les six
(6) mois suivant la date d’entrée en vigueur de la période initiale de recherche. Durant la
période initiale de recherche visée à l'article 5.1 ci-dessus, le Contractant devra acquérir
et traiter cinq mille (5 000) kilomètres carrés de sismique 3D.

Les dépenses minimum pour cette période pour réaliser ce programme de travaux sont de
douze millions cinq cent mille Dollars ($ 12 500 000) pour les travaux de sismique.

Durant la première période de renouvellement visée à l'article 5.2 ci-dessus, le Contractant
devra réaliser le forage d’au moins un puits d’exploration. Les dépenses minimum pour
cette période pour réaliser ce programme de travaux sont de vingt millions de Dollars ($
20 000 000).

Durant la seconde période de renouvellement visée à l'article 5.2 ci-dessus, le Contractant
devra réaliser le forage d’au moins un puits d'exploration. Les dépenses minimum pour
cette période pour réaliser ce programme de travaux sont de vingt millions de Dollars ($
20 000 000).

Chacun des forages d'exploration prévus aux alinéas 7.3 à 7.4 ci-dessus devra être réalisé
jusqu'à la profondeur minimale de trois mille cinq cents (3 500) mètres tranche d’eau
comprise (ci-après dénommée « profondeur minimale contractuelle »), étant en outre
précisé qu'après l’interprétation des travaux prévus à l’alinéa 7.2 s’il est mis en évidence
dans la section paléozoïque une ou des structures positives qui se trouvent à une
profondeur autre que la profondeur minimale contractuelle, les Parties peuvent décider de
forer lesdites structures. Le forage ainsi réalisé est réputé avoir atteint la profondeur
minimale contractuelle.

Toutefois, de tels forages pourront être arrêtés à une profondeur moindre si la poursuite
du forage, effectué selon les règles de l'art en usage dans l'industrie pétrolière
internationale, est exclue pour l'une des raisons suivantes :

a) le socle est rencontré à une profondeur inférieure à la profondeur minimale
contractuelle ;

b) la poursuite du forage présente un danger manifeste en raison de l'existence d'une
pression de couche anormale ;

c) ou des formations pétrolières sont rencontrées dont la traversée nécessite pour
leur protection la pose de tubages ne permettant pas d'atteindre la profondeur
minimale contractuelle. Ÿ-

au

7.6.

dl

7.8.

7.3.

Dans le cas où l'une des conditions ci-dessus existe, le Contractant devra, avant d'arrêter
le forage, obtenir avec l'assistance de PETROSEN l'autorisation préalable du Ministre,
laquelle ne sera pas refusée sans raison dûment motivée, et le forage sera en cas
d'approbation réputé avoir été foré à la profondeur minimale contractuelle. La décision
du Ministre sera notifiée aussitôt que possible.

Si le Contractant au cours, soit de la période initiale de recherche, soit de la période de
premier renouvellement, réalise un nombre de forages d'exploration supérieur aux
obligations minimales de forage prévues aux présentes, le ou les forages excédentaires
pourront être reportés sur la ou les périodes de recherche suivantes et viendront en
déduction des obligations de travaux fixées pour la ou lesdites périodes, sous réserve qu'au
minimum un forage d'exploration devra être effectué par période de renouvellement.

Pour l'application des articles 7.3 à 7.6 ci-dessus, les forages effectués dans le cadre d'un
programme de travaux d'évaluation ne seront pas considérés comme des forages
d'exploration et seul un puits par découverte sera réputé être un forage d'exploration.

Nonobstant ce qui précède, si le Contractant a réalisé, au titre d’une période d’exploration,
ses obligations minimales de travaux de recherche pour un montant de dépenses inférieur
à celui prévu aux alinéas 7.2 à 7.4 ci-dessus, il sera considéré comme ayant rempli ses
obligations de travaux pour ladite période. En revanche, si au terme d'une période de
recherche quelconque, ou en cas de renonciation totale ou résiliation du Contrat, le
Contractant n’a pas réalisé les travaux prévus aux alinéas 7.2 à 7.4 ci-dessus, le
Contractant versera à l'Etat au plus tard à l'expiration de la période de recherche en cours
une indemnité calculée suivant les dispositions de l'alinéa 7.9 suivant les dispositions de
l'alinéa 7.9 ci-dessous. A défaut de paiement de ladite indemnité par le Contractant, l'Etat
pourra faire appel de la garantie prévue à l'alinéa 7.10 ci-dessous.

Le paiement effectué, le Contractant sera réputé avoir rempli ses obligations minimales
de travaux au titre de l'article 7 du présent Contrat ; le Contractant pourra, sauf en cas de
résiliation du Contrat pour un manquement majeur au Contrat conformément à l’alinéa
30.1 (a), continuer à bénéficier des dispositions du Contrat et, en cas de demande
conforme à l’alinéa 5.2, obtenir le renouvellement de la période de recherche.

Si le Contractant ne réalise pas les travaux prévus aux alinéas 7.2 à 7.4 ci-dessus alors
qu’il s’y est engagé, l'indemnité visée à l'alinéa 7.8 que le Contractant devra verser à l'Etat,
en tant que paiement pour inexécution, sera déterminée de la manière suivante :

a) si les travaux de sismique prévus à l’alinéa 7.2 n'ont pas été réalisés, un montant
de douze millions cinq cent mille Dollars ($ 12 500 000). Si les travaux de
sismique prévus à l’alinéa 7.2 ont été partiellement réalisés seulement, un
montant unitaire de deux mille trois cent trente-trois Dollars
($ 2 500) par kilomètre carré de sismique ;

b) si les travaux prévus à l'alinéa 7.3 n'ont pas été réalisés, un montant de vingt
millions de Dollars ($ 20 000 000). Si les travaux prévus à l’alinéa 7.3 ont été
partiellement réalisés seulement, un montant unitaire de cinq mille sept cent
quatorze Dollars ($ 5 714) par mètre de profondeur de forage non réalisé ;

ste

13

c) si les travaux prévus à l'alinéa 7.4 n'ont pas été réalisés, un montant de vingt
millions de Dollars ($ 20 000 000). Si les travaux prévus à l’alinéa 7.3 ont été
partiellement réalisés seulement, un montant unitaire de cinq mille sept cent
quatorze Dollars ($ 5 714) par mètre de profondeur de forage non réalisé.

7.10. Dans les six (6) mois après la Date d'Effet, les sociétés membres du Contractant devront

8.1.

8.2.

fournir une garantie irrévocable, à première demande, dans les termes prévus à l’ Annexe
3, afin de garantir la bonne exécution par chacune des sociétés membres de ses obligations
minimales de travaux pour la période initiale de recherche, à hauteur de sa quote-part.

En cas de renouvellement de la période de recherche, le Contractant devra fournir à
l'entrée en vigueur de chaque renouvellement une garantie similaire couvrant les
obligations minimales de travaux pour la période de renouvellement concernée.

Le montant de la garantie pour chaque période de recherche correspondra au montant des
dépenses minimum prévu pour chaque période de recherche tel qu’indiqué aux alinéas 7.2
à 7.4 ci-dessus.

Trois (3) mois après l'achèvement d'un programme sismique ou d'un forage d'exploration
effectué jusqu'à la profondeur minimale contractuelle, la garantie ci-dessus sera, après
notification du Contractant au Ministre, ajustée de manière à couvrir les obligations
minimales de travaux de la période de recherche en cours restant à remplir, évaluées
suivant les dispositions de l'alinéa précédent.

Si au terme d'une période de recherche quelconque, ou en cas de renonciation totale ou de
résiliation du Contrat, les travaux de recherche n'ont pas atteint les engagements minima
souscrits au présent article 7 le Ministre aura le droit, dans les conditions de l'alinéa 7.8,
d'appeler la garantie à titre d'indemnité pour inexécution des engagements de travaux qui
avaient été souscrits par le Contractant.

ARTICLE 8

LOYER SUPERFICIAIRE

Le Contractant versera, au plus tard le premier jour de chaque Année Contractuelle, les
loyers superficiaires suivants :

a) cinq Dollars ($ 5) par kilomètre carré et par an durant la période initiale de recherche;

b) huit Dollars ($ 8) par kilomètre carré et par an durant la première période de
renouvellement;

c) quinze Dollars ($ 15) par kilomètre carré et par an durant la deuxième période de
renouvellement et durant toute prorogation prévue aux alinéas 5.3 et 5.4 ci-dessus.

Les loyers superficiaires seront réglés pour l'année entière d'après l'étendue de la Zone
Contractuelle détenue par le Contractant à la date d'exigibilité desdits loyers. En cas de
renonciation en cours d'Année Contractuelle, aucun remboursement des loyers déjà versés

ne sera effectué. -
Te

8.3.

Le Bai

9.2.

958,

9.4.

9.5.

Les loyers superficiaires seront versés par le Contractant à PETROSEN qui a été chargée
par l'Etat d'entreprendre les actions nécessaires à la promotion des investissements
pétroliers au Sénégal.

ARTICLE 9

EVALUATION D'UNE DECOUVERTE

Si le Contractant découvre des Hydrocarbures à l'intérieur de la Zone Contractuelle, il
devra aussitôt que possible le notifier au Ministre, et effectuer, conformément aux règles
de l'art en usage dans l'industrie pétrolière internationale, les tests nécessaires à la
détermination des indices rencontrés au cours du forage.

Si le Contractant souhaite évaluer la découverte visée ci-dessus, il devra soumettre au
Ministre, dans les douze (12) mois suivant la notification de la découverte, un programme
des travaux d'évaluation et le budget correspondant. Le Ministre disposera de quatre-
vingt-dix (90) jours à compter de la réception pour approuver le programme de travaux et
ne pourra refuser ce programme sans raison dûment motivée.

Le Contractant devra alors exécuter les travaux d'évaluation de la découverte
conformément au programme établi et avec la diligence prescrite par les règles de l'art
en usage dans l'industrie pétrolière internationale.

À l'issue de ces travaux d'évaluation, qui ne pourront se prolonger au-delà de la période
de recherche visée à l'article 5 ci-dessus, y compris les renouvellements et les prorogations
éventuels, le Contractant fournira au Ministre dans un délai de deux (2) mois après
l’achèvement des travaux d’évaluation, un rapport contenant les informations techniques
et économiques sur le gisement découvert qui établira, selon le Contractant, le caractère
commercial dudit gisement. Ce rapport inclura notamment les informations suivantes :

- les caractéristiques géologiques et pétrophysiques du gisement ;

- la délimitation estimée de l'étendue du gisement, ainsi que les justifications
techniques correspondantes :

- les résultats des tests ou essais de production réalisés :

- une estimation des réserves ainsi qu'une étude économique préliminaire de la mise
en exploitation du gisement.

Le caractère commercial d'un gisement sera déterminé par le Contractant. Si le
Contractant conclut au caractère commercial du gisement dûment évalué, il devra
également soumettre au Ministre, dans un délai maximum de six (6) mois après
l'achèvement des travaux d'évaluation, un plan de développement et de mise en
exploitation du Gisement Commercial concerné, lequel devra notamment comporter :

- la délimitation précise et la superficie du Périmètre d'Exploitation demandé, à
l'intérieur de la Zone Contractuelle en cours de validité, pour le Gisement
Commercial concerné ;

- une estimation des réserves récupérables, prouvées et probables, et du profil de

Le

Ke

9.6.

production ainsi qu'une étude sur les méthodes de récupération des Hydrocarbures
et la valorisation du Gaz Naturel ;

- la description et les caractéristiques des travaux nécessaires à la mise en exploitation
du Gisement Commercial tels que le nombre de puits, les installations requises pour
la production, le traitement, le stockage et le transport des Hydrocarbures ;

- le programme de réalisation des travaux visés ci-dessus et la date prévisionnelle de
démarrage de la production ;

- une étude d'impact sur l'environnement indiquant les incidences éventuelles des
travaux projetés sur l'environnement, les conditions dans lesquelles ils satisfont aux
préoccupations d'environnement et un plan préliminaire des travaux d'abandon ou
de restauration des sites prévus en fin d'exploitation ;

- une estimation des coûts de développement et d'exploitation correspondants, ainsi
qu'une étude économique justifiant le caractère commercial du Gisement.

Dans les trois (3) mois suivant la réception du plan de développement et de mise en
exploitation, le Ministre pourra proposer des révisions ou modifications audit plan et les
dispositions de l'alinéa 16.2 du Contrat s'appliqueront mutatis mutandis audit plan de
développement en ce qui concerne son adoption dans un délai de trois (3) mois après sa
soumission.

Si au terme de la dernière période de recherche, le Contractant ne s’est pas encore
prononcé sur la commercialité d’une découverte d'hydrocarbures pour laquelle un
programme de travaux d’évaluation a été engagé, le Contractant obtiendra de plein droit,
par décret, une prorogation de la période de recherche portant sur l'étendue présumée de
la dite découverte pour la durée nécessaire à l’achèvement des travaux d’évaluation et à
la déclaration de commercialité d’une découverte.

Si le Gisement Commercial s'étend au-delà des limites de la Zone Contractuelle à
l’intérieur d’un bloc libre non couvert par un contrat de recherche et de partage de
production d’hydrocarbures, le Contractant peut adresser une demande d’extension de la
Zone Contractuelle au Ministre. Les Parties se concerteront pour définir les modalités
d’octroi d’une telle extension aux mêmes termes et conditions que le présent Contrat.

Si le Gisement Commercial s'étend au-delà des limites de la Zone Contractuelle, le
Ministre pourra, le cas échéant, exiger que le Contractant exploite ledit gisement en
association avec le contractant de la ou des zones contractuelles adjacentes suivant les
dispositions d'un accord dit "accord d'unitisation" qui sera établi conformément aux
règles et pratiques généralement admises dans l’industrie pétrolières internationale.

Le Ministre devra demander au Contractant et au contractant de la ou des zones
contractuelles adjacentes dans lesquelles le Gisement Commercial s’étend au-delà de la
Zone Contractuelle d’échanger leurs données respectives et d’entreprendre des études en
vue de l’accord d’unitisation.

Le Contractant devra, dans un délai de douze (12) mois après que le Ministre a formulé
son exigence, soumettre à ce dernier, pour approbation, le plan de développement et de
mise en exploitation du Gisement Commercial établi en association avec le contractant de
la zone contractuelle adjacente. YF

Fe

9:7.

9.8.

9.9.

Si le plan de développement et de mise en exploitation n'était pas soumis au Ministre dans
le délai visé ci-dessus, ou s'il n'était pas adopté par le Ministre, ce dernier pourra préparer
un plan de développement et de mise en exploitation conforme aux règles de l'art en usage
dans l'industrie pétrolière internationale. Ledit plan sera adopté par le Contractant si les
conditions fixées par le Ministre n'ont pas pour effet de réduire la rentabilité économique
du Contractant telle qu'elle résulte du Contrat ni d'imposer au Contractant un effort
d'investissement notablement supérieur à celui qu'il aurait normalement supporté s'il avait
dû assurer seul le développement et la mise en exploitation.

Le Ministre peut demander au Contractant d'abandonner la surface délimitant une
découverte d'Hydrocarbures si le Contractant :

a) n'a pas démarré les travaux d'évaluation de la découverte dans un délai de deux
(2) ans après la date de notification au Ministre de ladite découverte visée à l'alinéa
9.1 ci-dessus ;

b) ne considère pas le gisement comme étant commercial dans un délai de vingt-
quatre (24) mois après l'achèvement des travaux d'évaluation, sauf en cas
d'application des dispositions de l'alinéa 9.8 ci-dessous.

Toute surface ainsi rendue viendra en déduction des surfaces à rendre au titre de l'article
6 ci-dessus et le Contractant perdra tout droit sur les Hydrocarbures qui pourraient être
produits à partir de ladite découverte.

Si, à l'issue des travaux d'évaluation, le Contractant établit dans le rapport visé à l'alinéa
9.4 ci-dessus que le gisement d'Hydrocarbures objet de la découverte n'est pas exploitable
commercialement dans l'immédiat mais pourrait le devenir, il pourra, en cas de demande,
obtenir s'il y a lieu une prorogation de la période de recherche portant sur l'étendue
présumée dudit gisement et ayant pour effet de lui octroyer une période de rétention dudit
gisement mesurée à compter de la date de remise du rapport susvisé et égale :

a) à trois (3) ans en cas de découverte d'un gisement de Pétrole Brut ;
b) à cinq (5) ans en cas de découverte d'un gisement de Gaz Naturel Non Associé.

Pendant ladite période de rétention, le Contractant devra fournir au Ministre dans les
soixante (60) jours suivant la fin de chaque Année Civile un rapport montrant le caractère
commercial ou non du gisement concerné. Il devra également, s'il s'agit d'un gisement de
Gaz Naturel Non Associé, mettre à jour l'étude de marché des débouchés potentiels dudit
gaz.

En cas de demande, le Contractant pourra dans les conditions fixées par le Code Pétrolier,
obtenir pendant la durée de la période de recherche une autorisation d'exploitation
provisoire, notamment pour effectuer des essais de production de longue durée.

A l'issue desdits essais, le Contractant devra fournir au Ministre un rapport d'évaluation
similaire à celui visé à l’alinéa 9.4 ci-dessus, qui indiquera les résultats et les
interprétations des essais ainsi qu’une estimation du profil de production à long terme du
gisement et du mode de récupération optimum. -

Eu

17

TITRE III
DE L'EXPLOITATION

ARTICLE 10

DUREE DE LA PERIODE D'EXPLOITATION

10.1. Si une découverte d'Hydrocarbures est déclarée commercialement exploitable, le
Contractant devra demander, à la date de soumission du plan de développement et de
mise en exploitation du Gisement Commercial concerné, et obtiendra, par décret,
conformément aux dispositions du Code Pétrolier, l'autorisation d'exploitation relative au

Périmètre d'Exploitation dudit Gisement octroyée pour une durée de vingt-cinq (25) ans

et portant sur l'étendue du Gisement Commercial à l'intérieur de la Zone Contractuelle en

cours de validité.

10.2. A l'expiration de la période de vingt-cinq (25) ans stipulée à l'alinéa 10.1 ci-dessus, la
période d'exploitation du Périmètre d'Exploitation sera renouvelée par décret, à la
demande du Contractant, pour une période additionnelle de dix (10) ans, renouvelable au
plus une fois, à condition que le Contractant ait rempli toutes ses obligations
contractuelles et justifié qu'une production commerciale à partir du Périmètre
d'Exploitation est encore possible à l'expiration de la période initiale d'exploitation ou du
premier renouvellement.

10.3. Le Contractant devra démarrer les travaux de développement d'un Gisement Commercial
au plus tard six (6) mois après l'octroi du Périmètre d'Exploitation et devra les poursuivre
avec diligence.

10.4. Le Contractant devra notamment :

a) appliquer à la mise en exploitation d'un Gisement Commercial les méthodes les
plus propres à éviter les pertes d'énergie et de produits industriels :

b) assurer la conservation du gisement et son rendement économique optimum en
Hydrocarbures :

c) procéder dès que possible aux études de récupération assistée et utiliser de tels
procédés s'ils conduisent dans des conditions économiques à une amélioration
du taux de récupération ultime des Hydrocarbures ;

d) effectuer périodiquement sur chaque puits en production les tests et mesures
permettant de contrôler la bonne exploitation d'un Gisement Commercial.

10.5 Toute demande de renonciation, totale ou partielle, à un Périmètre d'Exploitation
présentée par le Contractant sous préavis d'un (1) an, qui pourra être réduit avec le
consentement du Ministre, sera favorablement examinée si celui-ci a satisfait à toutes ses
obligations et s'engage à exécuter les travaux nécessaires proposés par l’Opérateur et
approuvés par le Ministre, dans l'intérêt de la sécurité publique, de la conservation des

ice

18

gisements et des nappes aquifères et de la protection de l'environnement, conformément
au code de l’environnement, en conformité aux règles de l'art en usage dans l'industrie
pétrolière internationale.

Le préavis susvisé sera accompagné de la liste des mesures que le Contractant s'engage à
prendre à l'occasion de sa renonciation, et celle-ci ne deviendra effective qu'après
l'exécution des travaux mentionnés ci-dessus.

ARTICLE 11

PROGRAMMES DE PRODUCTION

11.1. Le Contractant s'engage à produire annuellement des quantités raisonnables
d'Hydrocarbures à partir de chaque Gisement Commercial selon les normes en usage dans
l'industrie pétrolière internationale, en considérant principalement les règles de bonne
conservation des gisements et la récupération optimale des réserves d'Hydrocarbures dans
des conditions économiques.

11.2. En cas de production, le Programme Annuel de Travaux visé à l’article 16 ci-dessous que
le Contractant doit, soumettre au Ministre, avant le premier (1er) octobre de chaque
Année Civile inclura pour chaque Gisement Commercial, le programme de production et
e budget correspondant établis pour l'Année suivante.

11.3. Le Contractant s'efforcera de produire durant chaque Année Civile, les quantités estimées
dans le programme de production défini ci-dessus.

ARTICLE 12

GAZ NATUREL

12.1. Toutes les dispositions du Contrat s'appliqueront mutatis mutandis au Gaz Naturel sous
réserve des dispositions particulières du présent article.

12.2. Toute quantité de Gaz Naturel Associé qui, selon l'appréciation du Contractant ne pourrait
être économiquement réinjectée, ni utilisée dans les Opérations Pétrolières, ni traitée pour
la vente, ne pourra être brûlée par le Contractant sans l'approbation préalable du Ministre
qui ne sera pas refusée si le brûlage provisoire du Gaz est conforme aux règles de l'art en
usage dans l'industrie pétrolière internationale.

Dans ce cas, le Contractant devra, sauf en cas d'urgence, le notifier au Ministre au moins
deux (2) mois à l'avance en fournissant les justifications nécessaires montrant notamment
que tout ou partie de ce Gaz ne peut être utilement et économiquement utilisé pour
améliorer le taux économique maximal de récupération du Pétrole Brut par réinjection
suivant les dispositions de l'article 10.4 ci-dessus ou pour tout autre usage qui pourrait
être normalement envisagé.

12.3. Si le Contractant décide :

a) de brûler le Gaz Naturel Associé conformément aux dispositions de l'article 12.2

ci-dessus ; Ÿ

ÊT

b) ou si le Contractant décide de ne pas exploiter une découverte de Gaz Naturel
Non Associé ;

l'Etat aura le droit d'exploiter et d'enlever ledit Gaz Naturel, sans verser aucune
compensation au Contractant. L'Etat assumera dans ce cas s’il y a lieu tous les coûts
additionnels nécessaires à la production, au traitement et à l'enlèvement dudit Gaz
Naturel.

12.4. Si le Contractant considère le Gaz Naturel comme commercialement exploitable, il pourra
notamment vendre partiellement ou en totalité le Gaz Naturel qu'il produit à l'Etat pour
les besoins de la consommation intérieure de la République du Sénégal à des prix
compétitifs avec les autres produits de substitution ou destiner le Gaz naturel à
l'exportation mais également pour d’autres utilisations industrielles à des conditions
convenables aux Parties.

ARTICLE 13

MESURE DES HYDROCARBURES

13.1. Le Contractant devra mesurer, en un point fixé d'un commun accord entre les Parties,
tous les Hydrocarbures produits, après extraction de l'eau et des substances connexes, en
utilisant, après approbation du Ministre, les appareils et procédures de mesure conformes
aux méthodes en usage dans l'industrie pétrolière internationale. Le Ministre aura le droit
d'examiner ces mesures et d'inspecter les appareils et procédures utilisés.

13.2.  Sien cours d'exploitation, le Contractant désire modifier lesdits appareils et procédures,
il devra obtenir l'approbation préalable du Ministre.

13.3. Lorsque les appareils ou les procédures utilisés ont conduit à une surestimation ou à une
sous-estimation des quantités mesurées, l'erreur sera réputée exister depuis la date
justifiée de la survenance de cette erreur ou à défaut du dernier calibrage des appareils et
l'ajustement approprié sera réalisé pour la période correspondante.

ARTICLE 14

TRANSPORT DES HYDROCARBURES

14.1. Le Contractant aura le droit de transporter ou de faire transporter en conservant la
propriété, les produits de son exploitation vers les points de stockage, de traitement, de
chargement ou de grosse consommation, dans les conditions fixées par le Code Pétrolier.

14.2. L'autorisation de transport est accordée de droit, sur leur demande, soit au Contractant,
soit individuellement à chacune des sociétés formant le Contractant. L'approbation par le
Ministre d'un projet de canalisation, telle que visée à l'article 39 du Code Pétrolier, ne
pourra être refusée si le projet est conforme à la réglementation en vigueur et permet
d'assurer le transport des produits extraits dans les meilleures conditions techniques,
économiques et environnementales. *-
Fe

143.

15.1.

152:

18

20

En cas de plusieurs découvertes d'Hydrocarbures dans une même région géographique, le
Contractant pourra s'entendre à l'amiable avec les autres exploitants pour la construction
et/ou l'utilisation commune d'installations et de canalisations permettant d'évacuer tout ou
partie de leurs productions respectives. Tous protocoles, accords ou contrats en résultant
devront être soumis à l'approbation préalable du Ministre.

À défaut d'accord amiable, le Ministre pourra exiger que le Contractant et les autres
exploitants s'associent pour la construction et/ou l'utilisation commune, dans les
meilleures conditions techniques et économiques, d'installations ou de canalisations, à
condition que cette demande ne puisse avoir pour effet ni de réduire la rentabilité
économique du Contractant telle qu'elle résulte du présent Contrat ni d'imposer au
Contractant un effort d'investissement notablement supérieur à celui qu'il aurait
normalement supporté s'il avait dû assurer seul la réalisation de ce projet.

ARTICLE 15

DEMANDE LOCALE DE PETROLE BRUT

Le Contractant s'engage sur sa production de Pétrole Brut en République du Sénégal à
vendre à l'Etat en priorité, la part nécessaire à la satisfaction des besoins de la
consommation intérieure du pays, égale au maximum au pourcentage de la quantité de
Pétrole Brut produite par le Contractant représente par rapport à la quantité totale de
Pétrole Brut produite en République du Sénégal.

Le Ministre notifiera par écrit au plus tard le premier (1er) Septembre, la quantité de
Pétrole Brut qu'il choisira d'acheter, conformément au présent article, au cours de l'Année
Civile suivante. Les livraisons à l'Etat ou à l'attributaire désigné par le Ministre seront
effectuées, par quantités raisonnablement égales et à des intervalles de temps réguliers au
cours de ladite Année, suivant des modalités fixées d'accord Parties.

Pour l'application des dispositions du présent article, le Contractant devra vendre le
Pétrole Brut à l'Etat à un prix établi suivant les dispositions de l'article 21 ci-dessous en
matière de détermination de "prix courant du marché international". Ce prix sera payable
à soixante (60) jours après la livraison conformément à l’article 28.1 du présent Contrat.

Le

ste

21

TITRE IV

DISPOSITIONS COMMUNES A LA RECHERCHE
ET À L'EXPLOITATION

ARTICLE 16

PROGRAMMES ANNUELS DE TRAVAUX

16.1. Le Contractant soumettra au Ministre, dans les trente (30) jours suivant la Date d'Effet du
Contrat, le Programme Annuel de Travaux et le Budget correspondant pour l'Année Civile
en cours.

Trois (3) mois avant l'expiration de chaque Année Civile, le Contractant soumettra au
Ministre le Programme Annuel de Travaux et le Budget correspondant prévus pour
l'Année Civile suivante.

Le Programme Annuel de Travaux et le Budget correspondant seront subdivisés entre les
différentes activités de recherche, d'évaluation, de développement et de production.

16.2. Le Ministre ne pourra refuser le Programme Annuel de Travaux et le Budget
correspondant sans raison dûment motivée. Toutefois, le Ministre pourra proposer des
révisions ou modifications au Programme Annuel de Travaux en les notifiant au
Contractant dans un délai de trente (30) jours suivant la réception de ce programme.

Dans ce cas, le Ministre et le Contractant se réuniront aussitôt que possible pour étudier
les révisions ou modifications demandées et établir par accord mutuel le Programme
Annuel de Travaux et le Budget correspondant dans leur forme définitive, suivant les
règles de l'art en usage dans l'industrie pétrolière internationale. La date d'adoption du
Programme Annuel de Travaux et du Budget correspondant sera la date de l'accord mutuel
susvisé.

Si le Ministre omet de notifier au Contractant son désir de révision ou modification dans
le délai de trente (30) jours ci-dessus mentionné, ledit Programme Annuel de Travaux et
le Budget correspondant seront réputés adoptés par le Ministre à la date d'expiration dudit
délai.

16.3. Les résultats acquis au cours du déroulement des travaux ou des circonstances
particulières pourront justifier des changements au Programme Annuel de Travaux. Dans
ce cas, après notification au Ministre, le Contractant pourra effectuer de tels changements
sous réserve que les objectifs fondamentaux dudit Programme Annuel de Travaux ne

soient pas modifiés. YF

ste

17.1.

17.2.

173:

17.4.

18.1.

22

ARTICLE 17

CONTROLE DES OPERATIONS PETROLIERES

Les Opérations Pétrolières seront soumises au contrôle de l'Etat. Ses agents dûment
habilités auront le droit de surveiller les Opérations Pétrolières et d'inspecter, à intervalles
raisonnables, les installations, équipements, matériels, enregistrements et registres
afférents aux Opérations Pétrolières.

Le Contractant devra notifier au Ministre, avant leur réalisation, les Opérations Pétrolières
telles que campagne géologique ou géophysique, sondage, essais de puits, afin que des
agents habilités du Ministère puissent assister auxdites opérations sans pour autant causer
de retard dans le déroulement normal des opérations.

Le Contractant tiendra le Ministre informé du déroulement des opérations et, le cas
échéant, des accidents survenus.

Aux fins de permettre l'exercice des droits visés à l'article 17.1 ci-dessus, le Contractant
fournira aux représentants du Ministre une assistance raisonnable en matière de moyens
de transport et d'hébergement, et les dépenses raisonnables et justifiées de transport et
d'hébergement directement et valablement liées à la surveillance et à l'inspection seront à
la charge du Contractant mais recouvrables en tant que Coûts Pétroliers..

Le Ministre pourra demander au Contractant de réaliser, à la charge de celui-ci, tous
travaux jugés nécessaires pour assurer la sécurité, l'hygiène et la protection de
l'environnement pendant les Opérations Pétrolières conformément aux lois et règlements
en vigueur en République du Sénégal ainsi qu’aux règles de l’art en usage dans l’industrie
pétrolière internationale.

Au cas où le Contractant déciderait d'abandonner un forage, il devra le notifier au Ministre
au moins soixante-douze (72) heures avant l'abandon.

ARTICLE 18

INFORMATIONS ET RAPPORTS - CONFIDENTIALITE

Le Contractant conservera, conformément aux règles de l'art en usage dans l'industrie
pétrolière internationale, toutes les données et informations résultant des Opérations
Pétrolières et, notamment, les enregistrements, les rapports de mesures et d'interprétation
géophysiques, les rapports géologiques, les diagraphies et les rapports de forage et de
tests, et fournira au Ministre dans les plus brefs délais de toutes les données, informations,
copies de toutes les données, informations, rapports et interprétations, obtenus ou préparés
au cours des Opérations Pétrolières.

Toutes les cartes, sections, profils et tous autres documents ou enregistrements
géophysiques ou géologiques seront fournis au Ministre sur un support transparent

adéquat pour reproduction ultérieure et sous forme digitalisée.

Le Contractant devra fournir au Ministre une portion représentative des carottes, déblais

de forage et échantillons des fluides produits pendant les tests ou essais de production.

A l'expiration, ou en cas de renonciation ou de résiliation du Contrat, les documents
originaux, y compris les bandes magnétiques, seront transférés au Ministre.

18.2. Le Contractant fournira au Ministre les rapports périodiques suivants :

a) un rapport quotidien sur l'avancement des forages et sur la production, ainsi
qu'un rapport hebdomadaire sur les travaux de géophysique en cours ;

b) dans les quinze (15) jours suivant la fin de chaque mois, un rapport mensuel sur
les Opérations Pétrolières en cours ;

c) dans les trente (30) jours suivant la fin des mois de mars, juin, septembre et
décembre, un rapport trimestriel relatif aux Opérations Pétrolières réalisées
pendant le trimestre écoulé ainsi qu'un état détaillé des dépenses encourues ;

d) dans les soixante (60) jours suivant la fin de chaque Année Civile, un rapport
relatif aux Opérations Pétrolières réalisées pendant l'Année Civile écoulée, ainsi
qu'un état détaillé des dépenses encourues et une liste du personnel employé par
le Contractant.

18.3. Le Ministre pourra à tout moment prendre communication des dossiers techniques et
économiques du Contractant relatifs aux Opérations Pétrolières, dont au moins une copie
sera conservée en République du Sénégal.

Le Contractant s'engage à fournir au Ministre sur sa demande, tous rapports, études,
enregistrements, résultats de mesures, tests, essais, interprétations, documents et
informations qui permettent de contrôler l'exécution des Opérations Pétrolières.

18.4. Les Parties s’engagent à considérer comme confidentiels et à ne pas communiquer à des
Tiers, partie ou totalité des documents et échantillons se rapportant aux Opérations
Pétrolières, pendant toute la durée du Contrat. Nonobstant les stipulations ci-dessus l'Etat
pourra divulguer ces documents (i) à toute personne employée par lui, (ii) toute personne
travaillant pour son compte intervenant dans le cadre du contrôle des Opérations
Pétrolières, après obtention d’un engagement similaire de confidentialité ou (iii) dans le
cadre de toute procédure contentieuse en matière judiciaire, administrative ou arbitrale.

Toutefois, le Ministre pourra utiliser les informations fournies par le Contractant dans le
but de préparer et de publier tout rapport requis par la loi ainsi que tout rapport et étude
d'intérêt général.

18.5. Nonobstant les dispositions de l'article 18.4 ci-dessus, le Ministre pourra mettre dans le
domaine public toute information relative à une zone sur laquelle le Contractant n'a plus
de droits exclusifs à la suite de leur expiration, de la renonciation, du retrait ou de la
résiliation du Contrat sur ladite zone.

18.6 Nonobstant les dispositions de l’article 18.4, chaque membre du Contractant pourra
communiquer librement les données et informations: Ne

a) à toute Société Affiliée ; Ni Cu

19.1.

192.

24

b) à tous fournisseurs de services et consultants professionnels intervenant dans le
cadre des Opérations Pétrolières, après obtention d’un engagement similaire de
confidentialité;

c) à toute société intéressée de bonne foi dans la réalisation d’une acquisition
éventuelle, après obtention de cette société, d’un engagement de garder
confidentiels ces informations et renseignements et de les utiliser aux seules fins
de ladite acquisition:

d) à toute banque ou établissement financier auprès desquels une entité du Contractant
sollicite ou obtient un financement, après obtention d’un engagement similaire de
confidentialité:

e) lorsque et dans la mesure où le règlement d’une bourse de valeurs ou d’une autorité
administrative de supervision ou de contrôle s’imposant à l’un des membres du
Contractant ou à l’une de ses Sociétés Affiliées, reconnue l'exige:

f) dans le cadre de toute procédure contentieuse en matière judiciaire, administrative
ou arbitrale.

ARTICLE 19

PERSONNEL, FORMATION ET PROMOTION

Le Contractant devra dès le début des Opérations Pétrolières assurer l'emploi en priorité,
à qualification égale, des citoyens de la République du Sénégal et contribuer à la formation
de ce personnel afin de permettre son accession à tous emplois d'ouvriers qualifiés,
d'agents de maîtrise, de cadres et de directeurs.

A la fin de chaque Année Civile, le Contractant préparera un plan de recrutement et un
plan de formation pour parvenir à une participation de plus en plus large du personnel
sénégalais aux Opérations Pétrolières.

Afin notamment de faciliter l'emploi de personnel sénégalais, le Contractant pourvoira,
en vue de la satisfaction de ses besoins, à la formation et au perfectionnement de son
personnel employé pour les Opérations Pétrolières. Le Contractant s'efforcera également
de pourvoir à la formation et au perfectionnement du personnel du Ministère et de
PETROSEN.

Le Contractant organisera cette formation et ce perfectionnement dans le secteur de
l’industrie pétrolière, selon un plan établi en accord avec le Ministre et le Directeur
Général de PETROSEN, soit au sein de son entreprise, soit dans d'autres entreprises, au
moyen de stages ou d'échanges de personnel.

A ces fins, le Contractant consacrera au plan de formation du personnel du Ministère et
de PETROSEN un montant minimum de :

e Deux cent mille Dollars ($ 200 000) par Année Contractuelle pour la période
de recherche (période d'exploration) : *e

25

e à compter de l'octroi d'un Périmètre d'Exploitation, trois cent mille Dollars
($ 300 000) par Année Contractuelle.

Ces montants sont recouvrables au titre des Coûts Pétroliers.

19.3. En outre, le Contractant consacrera à la promotion de l’exploration et de la production
pétrolière au Sénégal un montant minimum de cent mille Dollars ($ 100 000) par Année
Contractuelle pour la période de recherche (période d'exploration) et de cent mille Dollars
($ 100 000) par Année Contractuelle pour la période d’exploitation, recouvrables en tant
que Coûts Pétroliers.

19.4 En outre, durant la première Année Contractuelle, le Contractant achètera pour
PETROSEN, selon les instructions de PETROSEN, de l’équipement et/ou du logiciel
informatique pour un montant non recouvrable de cent cinquante mille Dollars
($150 000).

19.5 Le Contractant s’engage à contribuer à l'amélioration des conditions de vie des populations
en allouant une subvention non recouvrable pour des actions sociales en liaison avec la
Fondation Total Sénégal dont la vocation est de contribuer à l'épanouissement social,
culturel et économique de la population sénégalaise, pour un montant minimum de :

° cent cinquante mille Dollars ($ 150 000) par Année Contractuelle pour la
période de recherche (période d'exploration);

+ à compter de l'octroi d'un Périmètre d'Exploitation, deux cent mille Dollars
($ 200 000) par Année Contractuelle.

19.6 En outre, afin de parvenir à une participation de plus en plus large du personnel sénégalais
aux opérations pétrolières, le Contractant versera au Trésor Public de la République du
Sénégal en vue de la création et/ou du fonctionnement de l’Institut national des métiers
du pétrole et du gaz dont le Président de la République du Sénégal a fait l'annonce en
décembre 2016 :

- une contribution d’un montant de dix millions de Dollars ($ 10 000 000) dans les 30
jours suivant la Date d'Effet du présent Contrat, et

- une contribution de dix millions de Dollars ($ 10 000 000) dans les 30 jours suivant
la publication du décret pour le passage du Contractant en période initiale de recherche
conformément à l’article 2 du présent Contrat.

19.7 Tous les montants du présent Contrat afférents aux loyers superficiaires, aux frais de
formation et de promotion sont versés à PETROSEN. Les sociétés membres du
Contractant autres que PETROSEN se réservent le droit de demander tout justificatif
nécessaire pour confirmer que le bénéficiaire du compte est bien PETROSEN et un état
des mouvements justifiés relatifs aux contributions visées aux articles 8, 19.2, 19.3, 19.4
et 19.5 intervenus sur son compte bancaire.

19.8 Le personnel étranger employé par le Contractant et ses sous-traitants pour les besoins
des Opérations Pétrolières sera autorisé à entrer et rester au Sénégal pour la durée requise.
Le Ministère assistera le Contractant pour la délivrance et le renouvellement des pièces
administratives nécessaires à l'entrée et au séjour en République du Sénégal dudit
personnel et de leurs familles, conformément à la législation en vigueur. Z

se

26

ARTICLE 20

ABANDON ET TRANSFERT DES BIENS À EXPIRATION

20.1. Conformément aux dispositions de l’article 9.5 ci-dessus, le Contractant devra soumettre
à l’approbation du Ministre un plan préliminaire des travaux d’abandon ou de restauration
des sites en fin d’exploitation (le « Plan d’Abandon ») avec le plan de développement et
de mise en exploitation de tout Gisement Commercial : le Plan d’ Abandon de chaque zone
concernée sera en outre accompagné d’une estimation des coûts d’abandon, qui devra être
conforme aux règles de l’art en usage dans l’industrie pétrolière internationale (les
« Estimations des Coûts d’Abandon »)

Le Contractant pourra ajuster les Estimations des Coûts d’ Abandon pendant toute la durée
du Contrat et précisera les montants à prévoir en plus ou en moins dans le rapport annuel
à l’article 18.2d) ci-dessus ou dans tout autre document en accord entre les Parties.

Le Contractant ouvrira à son nom un compte bancaire destiné à recevoir, en Dollars ou
toute autre devise convertible de son choix, (le « Compte Bancaire »), les montants
nécessaires pour faire face aux Estimations des Coûts d’Abandon (le « Montant
Nécessaires »). Ce compte sera ouvert auprès d’un établissement bancaire international
ayant une notation minimale AA- par Standard & Poor’s ou Aa3 par Moody’s soit via une
filiale ou succursale sénégalaise soit via toute autre option proposée par le Contractant et
acceptable par l'Etat. Le Compte Bancaire sera alimenté par des versements annuels étalés
sur la durée de vie estimée de chaque Gisement Commercial, conformément aux principes
établis en matière de constitution de provision déductibles fiscalement.

Ce Compte Bancaire pourra générer intérêts qui seront capitalisés pour contribuer aux
Montants Nécessaires. Au cas où des Montants Nécessaires s’avéreraient supérieurs aux
Estimations des Coûts d’Abandon, les montants ainsi en excès seront crédités au Compte
de Coûts Pétroliers et/ou ajoutés en profits exceptionnels.

Les Montants Nécessaires pour faire face aux Estimations des Coûts d’ Abandon seront
des Coûts Pétroliers récupérables et des charges d'exploitation fiscalement déductibles.

Le Contractant notifiera au Ministre, avec un préavis de deux cent soixante-dix (270)
jours, son intention de démarrer les opérations prévues au Plan d’Abandon, sauf si le
Ministre notifie au Contractant dans les quatre-vingt dix (90) jours suivant l’avis précité
que :

@) l'exploitation du gisement sur le Périmètre d’Exploitation en question sera poursuivie
par l’Etat ou par un Tiers, ou

(Gi) l'Etat souhaite conserver les installations pour des raisons dûment motivées.

Dans les deux cas cités en i) et ii) ci-dessus, le Compte Bancaire sera transféré au nom
du Tiers repreneur; dans ce cas, les Parties conviennent expressément qu’il sera conclu
entre le Tiers repreneur et le Contractant, un accord de transfert précisant notamment la

=

ASC

27

date de transfert et l'identification des installations y compris notamment les puits, de tous
les biens meubles et immeubles et autres installations dès lors qu’elles sont nécessaires à
la poursuite de l’exploitation et dont la responsabilité est transférée au Tiers repreneur. La
signature d’un tel accord libère le Contractant de son obligation de procéder aux travaux
d’abandon ou de restauration des sites tels que prévu au Plan d’Abandon et entraîne la
renonciation par l'Etat à tous recours à l’encontre du Contractant et de ses Sociétés
Affiliées.

20.2 A l'expiration ou à la résiliation du Contrat, ou en cas de rendus de surface, les biens
appartenant au Contractant et nécessaires aux Opérations Pétrolières dans la zone rendue
deviendront la propriété de l'Etat à titre gratuit, sauf s'ils doivent être utilisés par le
Contractant pour l'exploitation d'autres Gisements Commerciaux situés au Sénégal. Le
transfert de propriété devra avoir pour effet d'entraîner, le cas échéant, l'annulation
automatique de toute sûreté ou garantie portant sur ces biens, ou que ces biens constituent.

Si le Ministre décide de ne pas utiliser tout ou partie desdits biens, il pourra demander au
Contractant de les enlever aux frais de celui-ci, les travaux d'abandon devant être réalisés
conformément au Plan d’Abandon.

20.3. Pendant la durée de validité du Contrat, les sondages reconnus d'un commun accord
inaptes à la poursuite des recherches ou à l'exploitation, pourront être repris par l'Etat, à
la demande du Ministre aux fins de les convertir en puits d'eau. Le Contractant sera alors
tenu de laisser en place les tubages sur la hauteur demandée ainsi que, éventuellement, la
tête de puits, et d'effectuer l'obturation du sondage dans la zone qui lui sera demandée.

TITRE V

DISPOSITIONS ECONOMIQUES ET FISCALES

ARTICLE 21
PRIX DU PETROLE BRUT ET DU GAZ NATUREL

21.1. Le prix de vente unitaire du Pétrole Brut pris en considération pour les besoins du Contrat
sera le prix de vente réel F.O.B. reflétant fidèlement le prix courant du marché
international tel que défini ci-dessous, au Point de Livraison.

21.2. Le prix de vente réel F.O.B., calculé chaque trimestre d'Année Civile, sera la moyenne
pondérée des prix F.O.B. obtenus par le Contractant et l'Etat pour les quantités de Pétrole
Brut enlevées dans le Trimestre concerné et vendues à des Tiers.

21.3 Si moins de trente pour cent (30%) des quantités de Pétrole Brut enlevées au cours du
trimestre concerné ont été vendues à des Tiers, la valeur sera établie par comparaison avec
le "prix courant du marché international" durant le trimestre considéré, des Pétroles Bruts
produits au Sénégal et dans les pays producteurs voisins, compte tenu des différentiels de
qualité, densité, transport et paiement.

Par "prix courant du marché international", il faut entendre un prix tel qu'il permette au

Pétrole Brut vendu d'atteindre, aux lieux de traitement ou de consommation, un prix
concurrentiel équivalent à celui pratiqué pour des Pétroles Bruts de même qualité

A<

21.4.

215:

21.6.

21.7

22.1.

28

provenant d'autres régions et livrés dans des conditions commerciales comparables, tant
au point de vue des quantités que de la destination et de l'utilisation des Pétroles Bruts,
compte tenu des conditions du marché et de la nature des contrats.

Une commission présidée par le Ministre, ou son délégué, et comprenant des représentants
de l'Administration et des représentants du Contractant se réunira à la diligence de son
président, pour établir selon les stipulations des articles 21.2 et 21.3 ci-dessus, le prix de
vente réel F.O.B. du Pétrole Brut produit, applicable au trimestre d'Année Civile écoulé.
Les décisions de la commission seront prises à l'unanimité.

Si aucune décision n'est prise par la commission dans un délai de trente (30) jours après
la fin du trimestre d'Année Civile considéré, le prix de vente réel F.O.B. du Pétrole Brut
produit sera fixé définitivement par un expert de réputation internationale, nommé par
accord entre les Parties, ou, à défaut d'accord, par le Centre international d'expertise de la
Chambre de Commerce Internationale.

L'expert devra établir le prix selon les stipulations des articles 21.2 et 21.3 dans un délai
de vingt (20) jours après sa nomination. Les frais d'expertise seront partagés par moitié
entre les Parties.

Dans l'attente de l'établissement du prix, le prix de vente réel F.O.B. provisoire applicable
pour un trimestre d'Année Civile sera le dernier prix de vente réel F.O.B. mutuellement
agrée. Tout ajustement nécessaire sera réalisé au plus tard trente (30) jours après
l'établissement du prix de vente réel F.O.B. pour le trimestre considéré.

Pour les besoins du présent Contrat, la valeur du Gaz Naturel vendu ou cédé à des Tiers
ou à l'Etat sera le prix réel obtenu par le Contractant pour la vente dudit Gaz Naturel.

Pour les ventes ou cessions de Gaz Naturel autres qu'à des Tiers ou à l'Etat, la valeur sera
déterminée par accord entre le Ministre et le Contractant en prenant notamment en
considération, les principes alors en vigueur internationalement pour la commercialisation
du Gaz Naturel, la qualité et la quantité de Gaz Naturel et le prix du Gaz Naturel sénégalais
vendu à des Tiers dans des conditions de marché comparables.

ARTICLE 22

RECOUVREMENT DES COUTS PETROLIERS
ET PARTAGE DE LA PRODUCTION

En cas de production d'Hydrocarbures à partir de la Zone Contractuelle, le Contractant
aura le droit de recevoir, chaque Année Civile, en vue du recouvrement de ses Coûts
Pétroliers, une partie maximale de soixante-quinze pour cent (75%) de la Production
Totale Commerciale.

Si, au cours d'une Année Civile, la valeur de la part maximale de la Production Totale
Commerciale visée ci-dessus, déterminée selon les dispositions de l'article 21 ci-dessus,
est supérieure aux Coûts Pétroliers à recouvrir durant ladite Année, le Contractant recevra
seulement un pourcentage inférieur de la production qui serait nécessaire et suffisant pour
recouvrer les Coûts Pétroliers. Le

7e

29

22.2. Les coûts Pétroliers seront recouvrables de la manière suivante :

a) A l'exception des Coûts relatifs aux immobilisations, ainsi qu'il est prévu à
l'article 4 de l'Annexe 2 du présent Contrat, les Coûts Pétroliers encourus lors de
la réalisation des Opérations Pétrolières relatives à la Zone Contractuelle seront
recouvrables :

e l'Année Civile durant laquelle les Coûts Pétroliers seront encourus ;

e ou l'Année Civile durant laquelle le premier Gisement Commercial de la
Zone Contractuelle est mis en production, si cette dernière année est
postérieure à l'Année Civile où lesdits Coûts sont encourus.

b) Les Coûts Pétroliers relatifs aux immobilisations seront recouvrables au taux
annuel d'amortissement prévu à l'article 4 de l'Annexe 2 du présent Contrat.

Le recouvrement des Coûts des immobilisations afférents à un Périmètre
d'Exploitation commencera :

e l'Année Civile durant laquelle les immobilisations sont réalisées :

e ou l'Année Civile au cours de laquelle commence la production sur ledit
Périmètre d'Exploitation, si cette dernière année est postérieure à l'Année
Civile où lesdites immobilisations sont réalisées.

c) Si les Coûts Pétroliers recouvrables au cours d'une Année Civile quelconque
excèdent en valeur la limite fixée à l'article 22.1 ci-dessus, le surplus sera reporté
sur la ou les Années Civiles suivantes jusqu'au recouvrement total desdits Coûts
Pétroliers.

22.3 Le Contractant recevra chaque Année Civile, à titre de rémunération, un pourcentage de
la Production Totale Commerciale, diminué de la part d'Hydrocarbures destinée au
recouvrement des Coûts Pétroliers de ladite Année (ci-après dénommée « Production
Restante »), conformément aux dispositions des articles 22.1 et 22.2 ci-dessus.

À cette fin, la Production Restante sera partagée entre l'Etat et le Contractant en fonction
de la production journalière, selon les tranches suivantes :

% il

30

Pour le Pétrole Brut ou équivalent Gaz Naturel par conversion d’unité :

Production Totale Part de l'Etat (%) | Part du Contractant (%)

Commerciale
Barils /jour

0 50,000 25% | 75%

50,001 — 100,000 27% 73%

100,001 — 150,000 30% 70%

150,001 — 200,000 35% 65%

Au-delà de 200,000 50% 50%

22.4 Le recouvrement des Coûts Pétroliers et le partage de la production seront établis chaque
trimestre d’ Année Civile sur une base cumulative. Si la production ou les Coûts pétroliers
recouvrables ne sont pas définitivement connus à la date du calcul, des estimations faites
à partir du Programme Annuel de Travaux et du Budget de l'Année Civile considérée
visés à l'article 16 ci-dessus, seront utilisées. Au plus tard deux (2) mois après la fin de
chaque Année Civile, les montants réels du recouvrement des Coûts Pétroliers et du
partage de la production pour ladite Année Civile seront déterminés ainsi que les
ajustements nécessaires.

22.5. En cas de production de Gaz Naturel Non Associé, les Coûts Pétroliers relatifs à cette
production seront recouvrables à partir de cette dernière seulement sauf si les Parties en
conviennent autrement.

22.6. Pour l'application des dispositions du présent article, la valeur des Hydrocarbures produits
sera celle déterminée à l'article 21 ci-dessus.

22.7. Sauf accord contraire entre les Parties, le Contractant acquerra au Point de Livraison la
propriété des Hydrocarbures auxquels il a droit aux termes du présent Contrat. Toutefois,
la responsabilité du Contractant restera engagée avant ce transfert de propriété,
conformément aux dispositions de l'article 4 ci-dessus.

22.8. L'Etat décidera si la part de production lui restant, après le recouvrement des Coûts
Pétroliers et la rémunération du Contractant, sera prise en nature ou convertie en espèces.

Si l'Etat décide de prendre sa part de production en nature, en tout ou partie, le Ministre

Ÿr-

1e

24.1

devra le notifier au Contractant au moins trois (3) mois avant chaque semestre d'Année
Civile en indiquant la quantité exacte qu'il désire prendre durant le semestre de l'Année
Civile suivant.

Si l'Etat décide de convertir en espèces sa part de production, en tout ou partie, le
Contractant lui versera la valeur de cette production calculée conformément aux
dispositions de l'article 21 ci-dessus. Ce versement sera effectué mensuellement dans les
trente (30) jours suivant la fin du mois auquel s'applique le versement et le Contractant
acquerra la propriété de ladite part de production au Point de Livraison.

Il est entendu que le Contractant ne souscrira aucun engagement de vente de la part de
production de l'Etat dont la durée serait supérieure à six (6) mois, sans que le Ministre n'y
consente par écrit.

ARTICLE 23

REGIME FISCAL

. Le Contractant est assujetti à l'impôt sur les sociétés ainsi qu'il est prévu au Code Général

des Impôts.

Les bénéfices nets que le Contractant retire de l'ensemble de ses Opérations Pétrolières
sur le territoire de la République du Sénégal tel que défini dans le Code Général des
Impôts sont passibles d'un impôt sur les sociétés de trente pour cent (30 %) calculé sur
lesdits bénéfices nets.

Le Contractant tient par Année Civile, en accord avec la réglementation en vigueur au
Sénégal et les dispositions du présent Contrat, une comptabilité séparée des Opérations
Pétrolières qui permet d'établir un compte de pertes et profits et un bilan faisant ressortir
tant les résultats desdites opérations que les éléments d'actif et de passif qui y sont affectés
ou s'y rattachant directement.

Au cas où le Contractant est constitué de plusieurs entités, leurs obligations fiscales sont
individuelles.

ARTICLE 24
PARTICIPATION DE PETROSEN

- À compter de la Date d'Effet du présent Contrat, PETROSEN possède dans la Zone

Contractuelle une part d'intérêts indivis de dix pour cent (10 %) (« Part Initiale ») qui lui
confère, dans la proportion de sa participation, tous les droits et obligations du présent
Contrat en tant que membre du Contractant, sous réserve des dispositions du présent
article 24.

La participation de PETROSEN au titre de sa Part Initiale visée à l'alinéa précédent
n'entraînera pas pour celle-ci, pendant toute la durée de la période de recherche, de

se

24.2.

24.3.

32

participation aux dépenses et charges encourues par le Contractant (y compris en ce qui
concerne le paiement du bonus de signature, l'indemnité éventuelle en cas d'inexécution,
la soumission d'une garantie bancaire, les loyers superficiaires et les dépenses de
formation et de promotion et d’achat du matériel et/ou du logiciel informatique et de
contribution à l’amélioration des conditions de vie, et les contributions à la création et/ou
du fonctionnement de l’Institut national des métiers du pétrole et du gaz, respectivement
prévues aux articles 2.6, 7.8, 7.10, 8, 19.2, 19.3, 19.4, 19.5 et 19.6 ci-dessus), la part de
PETROSEN étant supportée par les autres entités constituant le Contractant, chacune au
prorata de son pourcentage de participation.

Lors de l'entrée en vigueur de l'autorisation d'exploitation relative à un Périmètre
d'Exploitation visée à l’article 10.1 ci-dessus, PETROSEN aura l'option d'accroître sa
participation aux risques et aux résultats des Opérations Pétrolières dans ledit Périmètre
d'Exploitation, conformément aux dispositions suivantes :

a) à l'intérieur d'un Périmètre d'Exploitation, la participation de PETROSEN pourra
atteindre un maximum de vingt pour cent (20 %), soit un accroissement maximal
de dix pour cent (10%) (« Part Additionnelle ») ;

b) PETROSEN devra notifier au Contractant sa décision d'exercer son option
d'accroître sa participation et le pourcentage de participation choisi au plus tard
six (6) mois après la date d’entrée en vigueur de l’autorisation relative au
Périmètre d'Exploitation ;

c) la Part Additionnelle prendra effet à compter de la date d'entrée en vigueur de
l'autorisation d'exploitation concernée ;

d) les entités, autres que PETROSEN, constituant le Contractant céderont à
PETROSEN, chacune au prorata de sa participation à ce moment, un
pourcentage de leur participation, dont le total sera égal au montant de la Part
Additionnelle décidé par PETROSEN ;

c)  PETROSEN aura le droit d'exercer ou non son option d'accroître sa participation
séparément pour chaque Périmètre d'Exploitation.

A partir de la date d'effet de sa participation visée à l'article 24.2.c) ci-dessus, PETROSEN
a) participera au prorata de sa participation aux dépenses afférentes au Périmètre

d'Exploitation concerné :

b)  possédera et enlèvera sa quote-part de la production obtenue à partir dudit

Périmètre d'Exploitation, sous réserve de l’application de l’alinéa 24.4 ci-
dessous.

PETROSEN ne sera pas assujettie, au titre de sa Part Additionnelle, à rembourser une part
quelconque des dépenses encourues avant l'entrée en vigueur de l'autorisation
d'exploitation relative au Périmètre d'Exploitation, ni à contribuer au paiement du bonus
de signature, aux dépenses de formation, de promotion, d’appui informatique, au
paiement de l’appui aux actions sociales. -

a\\d

33

Dans le cas où PETROSEN exerce son option d'accroître sa participation au titre de
l'article 24.2. ci-dessus, elle devra rembourser en Dollars au Contractant, sans intérêt, au
prorata de sa Part Additionnelle, les dépenses encourues relatives au Périmètre
d'Exploitation concerné entre la date d'entrée en vigueur de l'autorisation d'exploitation et
la date de notification de levée de son option. Ledit remboursement sera effectué dans les
soixante (60) jours suivant ladite date de notification.

24.4. Les droits et obligations respectifs de PETROSEN et des autres entités constituant le
Contractant seront fixés dans l'Accord d'Association visé à l'article 4.9 ci-dessus.

24.5. PETROSEN d'une part, et les autres entités constituant le Contractant d'autre part, ne
seront pas conjointement et solidairement responsables des obligations résultant du
présent Contrat.

L'association de PETROSEN au Contractant ne saurait, en aucun cas, ni annuler, ni
affecter, les droits des autres entités constituant le Contractant à recourir à la clause
d’arbitrage prévue à l’article 32, celui-ci n’étant pas applicable aux litiges entre l’Etat et
PETROSEN mais seulement aux litiges entre l'Etat et les autres entités constituant le
Contractant.

En conséquence, PETROSEN sera individuellement responsable vis-à-vis de l'Etat de ses
obligations telles que prévues dans le Contrat.

L'Etat garantit à tout moment l'exécution des obligations de PETROSEN résultant du
présent Contrat. Toute défaillance de PETROSEN à exécuter une quelconque de ses
obligations ne sera pas considérée comme une défaillance du Contractant et ne pourra en
aucun cas être invoquée par l'Etat pour annuler le présent Contrat.

24.6. L'Etat se réserve le droit de faire exercer sa participation visée au présent article 24 par
une Société d'Etat autre que PETROSEN dans la mesure où le capital social de cette
Société d’Etat n’est pas détenu en tout ou partie par des intérêts privés.

ARTICLE 25

COMPTABILITE ET VERIFICATION

25.1. Le Contractant tiendra sa comptabilité conformément à la réglementation en vigueur et
selon les dispositions de la Procédure Comptable fixée à l'Annexe 2 ci-jointe qui fait partie
intégrante du présent Contrat.

25.2. Les registres et livres de comptes seront tenus en langue française et libellés en Dollars.
Ces registres seront notamment utilisés pour déterminer le recouvrement des Coûts
Pétroliers, le revenu brut, les frais d'exploitation, les bénéfices nets et pour la préparation
de la déclaration de revenus du Contractant. A titre d'information, les comptes de pertes
et profits et les bilans seront également tenus en Dollars.

25.3. Les registres et livres de comptes seront matériellement justifiés par des pièces détaillées
rouvant les dépenses et les recettes du Contractant conformément aux dispositions et

obligations du Contrat. -

sie

25.4.

26.1.

26.2.

34

L'Etat, après en avoir informé le Contractant soixante (60) jours à l’avance par écrit, aura
le droit d'examiner et de vérifier, par ses propres agents ou des experts de son choix, les
registres et livres de comptes relatifs aux Opérations Pétrolières. Il disposera d'un délai de
cinq (5) ans suivant la fin de l'exercice considéré pour effectuer cet examen ou cette
vérification et présenter au Contractant ses objections pour toutes les contradictions ou
erreurs relevées lors de l'examen ou de la vérification. Afin d’éviter toute incertitude, les
comptes et registres des Sociétés Affiliées du Contractant ne doivent pas faire l’objet de
la vérification directe par l’Etat, lesdites Sociétés Affiliées fourniront en revanche un
certificat établi par leurs commissaires aux comptes attestant le respect du principe « sans
gain ni perte » dans la facturation des services au Contractant.

Le défaut par l'Etat de faire une réclamation dans le délai de cinq (5) ans visé ci-dessus
mettra fin à toute objection, contestation ou réclamation de la part de l'Etat pour l'exercice
considéré.

ARTICLE 26
IMPORTATIONS ET EXPORTATIONS

Pendant la période de recherche et de développement, le Contractant est exonéré de tous
droits et taxes de douane à l’importation y compris la taxe sur la valeur ajoutée (TVA) et
le prélèvement du Conseil Sénégalais des Chargeurs (COSEC).

Toutefois, il s’acquittera de la Redevance statistique (RS) et des prélèvements
communautaires (PCC et PCS) sauf lorsque l’exonération desdits prélèvements est prévue
dans un accord de financement extérieur.

Cette exonération porte sur les matériels, matériaux, fournitures, services, machines et
équipements ainsi que les pièces de rechange, les produits et matériels consommables
destinés directement et exclusivement aux opérations pétrolières.

Les sociétés sous-traitantes ayant reçu l’approbation du Ministre en charge de l'Energie,
bénéficieront, pour la réalisation de leurs prestations, des mêmes avantages douaniers que
le Contractant.

Toutefois, les véhicules utilitaires et de tourisme, les matériels de manutention et, de façon
générale, tous matériels éligibles au régime de l’admission temporaire spéciale, ne seront
pas exonérés ».

Le Contractant et ses sous-traitants s'engagent à ne procéder aux importations définies ci-
dessus que dans la mesure où lesdites marchandises ne sont pas disponibles en République
du Sénégal en quantité, qualité, prix, délais et conditions de paiement équivalents, à moins
d'exigences ou d'urgences techniques particulières présentées par le Contractant ou ses
sous-traitants.

Le Contractant et ses sous-traitants s'engagent à accorder la préférence aux entreprises
sénégalaises pour tous contrats de construction, d'approvisionnement ou de services à
conditions équivalentes en termes de quantités, qualité, prix, délais et conditions de

paiement. LA

au e

26.3.

26.4

26.5

26.6.

27.1.

35

Pour tous contrats d'une valeur supérieure à deux cents mille (200.000) Dollars, le
Contractant sélectionnera ses sous-traitants par des appels d'offres auprès d'entreprises
sénégalaises et étrangères ou par toute autre méthode appropriée en usage dans l'industrie
pétrolière internationale.

Le Contractant et ses sous-traitants, ainsi que leurs employés étrangers et leurs familles,
auront le droit de réexporter hors de la République du Sénégal en franchise de tous droits
ct taxes de sortie, les marchandises importées au titre de l'article 26.1 ci-dessus qui ne
seraient plus nécessaires aux Opérations Pétrolières, sous réserve de l'application des
dispositions prévues à l'article 20 ci-dessus.

. Le Contractant et ses sous-traitants auront le droit de vendre en République du Sénégal, à

la condition d'en informer au préalable le Ministre, les marchandises qu'ils auront
importées quand elles ne seront plus nécessaires aux Opérations Pétrolières. Dans ce cas,
il incombera au vendeur de remplir toutes les formalités prescrites par la réglementation
en vigueur et de payer tous droits et taxes applicables à la date de transaction, sauf si les
marchandises susmentionnées sont cédées à des entreprises effectuant des Opérations
Pétrolières en République du Sénégal.

. Pendant toute la durée du Contrat, et sous réserve des dispositions de l'article 15 ci-dessus,

le Contractant aura le droit d'exporter librement vers la destination choisie à cet effet, en
franchise de tous droits et taxes de sortie, la portion d'Hydrocarbures à laquelle le
Contractant a droit au titre du Contrat.

Toutes les importations et exportations aux termes du présent Contrat seront soumises aux
formalités requises par la réglementation en vigueur en la matière, sauf dispositions
particulières prévues à l'article 49 du Code Pétrolier.

ARTICLE 27
CHANGE

Le Contractant sera soumis à la réglementation des changes de la République du Sénégal.
Toutefois, il est entendu que la République du Sénégal s'engage pendant la durée du présent
Contrat à maintenir au Contractant et à ses sous-traitants le bénéfice des garanties suivantes
pour les opérations réalisées dans le cadre du présent Contrat :

a) droit de contracter à l'étranger les emprunts nécessaires à l'exécution de leurs
activités au Sénégal ;

b) droit d'encaisser et de conserver à l'étranger tous les fonds acquis, ou empruntés
à l'étranger et d'en disposer librement dans la limite des montants excédant les

besoins de leurs opérations au Sénégal ;

c) libre mouvement des fonds afférents aux paiements courants et ce,
conformément à la réglementation en vigueur ;

d) droit de rapatrier les capitaux investis dans le cadre du présent Contrat et de
transférer leurs produits, notamment les intérêts et dividendes ;

KE

e) libre transfert des sommes dues, ainsi que la libre réception des sommes qui leur
sont dues à quelque titre que ce soit, à l’étranger ou au Sénégal à charge de
procéder aux déclarations prévues par la réglementation en vigueur ; et

f) droit de convertir et de transférer à l’étranger des revenus de commercialisation
des Hydrocarbures.

27.2. Pour l'exécution de ses opérations, le Contractant peut procéder librement aux opérations
de change entre le franc CFA et les devises étrangères convertibles.

27.3. Dans les trente (30) jours suivant la fin de chaque trimestre d'Année Civile, le Contractant
devra fournir au Ministre chargé des finances un rapport sur les mouvements de fonds
relatifs aux Opérations Pétrolières durant le trimestre écoulé.

27.4. Les employés expatriés du Contractant auront droit, selon la réglementation en vigueur
dans la République du Sénégal, au change libre et au virement vers leur pays d'origine de
leurs économies sur leurs salaires, ainsi que des cotisations aux régimes de retraite versées
par eux-mêmes ou pour leur compte, sous réserve de la présentation des pièces
justificatives et qu'ils aient acquitté leurs impôts en République du Sénégal.

ARTICLE 28

PAIEMENTS

28.1. Toutes les sommes dues à l'Etat ou au Contractant seront payables en Dollars ou dans une
autre devise convertible choisie d'un commun accord entre les Parties.

28.2. En cas de retard dans un paiement, les sommes dues porteront intérêt au taux de LIBOR
(London Interbank Offered Rate) plus deux (2) points par an à compter du jour où elles
auraient dû être versées.

Re

37

TITRE VI

DISPOSITIONS DIVERSES

ARTICLE 29
DROITS DE CESSION ET CONTROLE DU CONTRACTANT

29.1. Conformément aux dispositions du Code Pétrolier, les droits et obligations résultant du
présent Contrat ne peuvent être cédés à un Tiers, en partie ou en totalité, par n'importe
laquelle ou lesquelles des entités constituant le Contractant sans l'approbation préalable
du Ministre. Ce Tiers devra posséder les capacités techniques et financières pour mener
à bien les opérations pétrolières.

La cession devra porter sur l'ensemble des droits et obligations relatifs au présent Contrat.

Si dans les soixante (60) jours suivant la notification au Ministre du projet de cession à
un Tiers accompagné de l'acte de cession, celui-ci n'a pas notifié son opposition motivée,
cette cession sera réputée avoir été approuvée par le Ministre à l'expiration dudit délai.

A compter de la date d'approbation, le ou les cessionnaire(s) acquerront la qualité de
Contractant et devront satisfaire aux obligations imposées au Contractant par le Code
Pétrolier et par le présent Contrat auquel ils auront adhéré préalablement à la cession.

En cas de cession à une Société Affiliée, le Ministre autorisera ladite cession et pourra
demander, s'il y a lieu, que la société mère soumette à l'approbation du Ministre une
garantie de bonne exécution des obligations découlant du présent Contrat.

29.2. Le Contractant est tenu de soumettre également à l'approbation préalable du Ministre :

a) Tout changement de personne ou tout projet qui serait susceptible d'amener,
notamment au moyen d'une nouvelle répartition des titres sociaux, un
changement de contrôle du Contractant ou d’une entité constituant le
Contractant. Toutefois, les cessions de titres sociaux à des Sociétés Affiliées
seront libres. Quant aux cessions de titres sociaux à des Tiers, elles ne seront
soumises à l'approbation du Ministre que si elles ont pour effet de mettre entre
les mains de ceux-ci plus de cinquante pour cent (50%) du capital de l'entreprise.

b) Tout projet de constitution de sûretés sur des biens et installations affectés aux
Opérations Pétrolières.

Les projets visés au présent article 29.2 seront notifiés au Ministre. Si dans un délai de

soixante (60) jours suivant ladite notification, le Ministre n'a pas notifié au Contractant
son opposition motivée audits projets, ceux-ci sont réputés approuvés.

as

30.1.

30.2.

31.2

38

ARTICLE 30

RESILIATION DU CONTRAT

Conformément aux dispositions du Code Pétrolier, le présent Contrat peut être résilié par
l'Etat dans l'un des cas suivants :

a) violation grave par le Contractant des dispositions du Code Pétrolier, ou des
stipulations du présent Contrat, après mise en demeure non suivie d'effet dans
un délai de trois (3) mois ;

b) retard de plus de trois (3) mois apporté par le Contractant à un paiement dû à
l'Etat au titre des articles 8 et 19 du présent Contrat, après mise en demeure non
suivie d'effet dans un délai de trois (3) mois ;

c) après le démarrage de la production sur un Gisement Commercial, arrêt de son
exploitation, sans motif légitime, pendant un (1) an, sans reprise de cette
exploitation six (6) mois après la mise en demeure de le faire ;

d)  non-exécution par le Contractant dans le délai prescrit d'une sentence arbitrale
afférente au présent Contrat ;

e) ou règlement judiciaire ou liquidation des biens du Contractant ou de ses sociétés
mères.

Pour l'application des dispositions visées ci-dessus, le Ministre met en demeure par lettre
recommandée avec accusé de réception le Contractant de s'y conformer dans les délais
fixés aux alinéas a) à d) ci-dessus.

Faute pour le Contractant de se plier à cette injonction dans les délais impartis, la
résiliation du présent Contrat est prononcée.

ARTICLE 31
FORCE MAJEURE

. Lorsqu'une Partie est dans l'impossibilité d'exécuter ses obligations contractuelles, en

dehors des paiements dont elle serait redevable, ou ne peut les exécuter qu'avec retard, en
raison d'un cas de Force Majeure, l'inexécution ou le retard ne sera pas considéré comme
une violation du présent Contrat, à condition toutefois qu'il y ait un lien de cause à effet
entre l'empêchement et le cas de Force Majeure invoqué.

En cas de désaccord sur la qualification d’un évènement potentiellement constitutif de
Force Majeure, les mesures à prendre pour en surmonter les conséquences défavorables
ou tout élément prévu au présent article 31, les Parties conviennent de soumettre le litige
à la procédure de règlement des différends du Contrat, en application de l’article 32.

. Aux fins du présent Contrat, peuvent être entendus comme cas de Force Majeure tout

événement imprévisible, irrésistible et indépendant de la volonté de la Partie l'invoquant,
tels que sans limitation tremblement de terre, catastrophe naturelle, épidémies, grève,
émeute, insurrection, troubles civils, sabotage, faits de guerre, actes de terrorisme ou
conditions imputables à la guerre. Æ-

RANCE

313.

314.

39

L'intention des Parties est que le terme de Force Majeure reçoive l'interprétation la plus
conforme aux principes et usages du droit international.

Lorsqu'une Partie estime qu'elle se trouve empêchée d'exécuter l'une quelconque de ses
obligations en raison d'un cas de Force Majeure, elle doit immédiatement le notifier à
l'autre Partie et en indiquer les raisons.

Elle doit prendre également toutes les dispositions utiles pour assurer dans les plus brefs
délais la reprise normale de l'exécution des obligations affectées dès la cessation de
l'événement constituant le cas de Force Majeure.

Si, par suite d'un cas de Force Majeure, l'exécution de l'une quelconque des obligations
du Contrat était différée, la durée du retard en résultant, augmentée du délai qui pourrait
être nécessaire à la réparation de tout dommage causé par le cas de Force Majeure, serait
ajoutée au délai octroyé aux termes du Contrat pour l'exécution de ladite obligation, ainsi
qu'à la durée du Contrat.

31.5 Si la Force Majeure rend définitivement impossible l'exécution par l’une des Parties

3241:

329.

d’une obligation contractuelle, les Parties se rencontreront pour en déterminer les
conséquences.

ARTICLE 32
ARBITRAGE ET MEDIATION

En cas de litige survenant entre l'Etat et le Contractant, concernant l'interprétation ou
l'exécution du présent Contrat ou de l'une quelconque de ses dispositions, les Parties
s'efforceront de le résoudre à l'amiable.

Si les Parties ne parviennent pas à régler le litige à l'amiable dans un délai de trois (3)
mois à compter de sa notification, elles conviennent qu'un tel litige sera soumis au Centre
International pour le Règlement des Différends relatifs aux Investissements (C.I.R.D.I.),
en vue de son règlement par arbitrage conformément à la Convention pour le Règlement
des Différends relatifs aux Investissements entre Etats et Ressortissants d'autres Etats
signée le 18 mars 1965 et ratifiée par le Sénégal aux termes du décret 67-517 du 19 mai
1967 paru au Journal Officiel de la République du Sénégal le 10 juin 1967. Le tribunal
arbitral sera composé de trois (3) arbitres.

L'arbitrage aura lieu à Paris (France). La procédure d'arbitrage sera conduite en langue
française et la loi applicable sera la loi sénégalaise.

La sentence du tribunal est rendue à titre définitif et irrévocable : elle s'impose aux Parties
et est immédiatement exécutoire.

. Les Parties s'engagent à se conformer à toute mesure conservatoire ordonnée ou

recommandée à la majorité par le tribunal arbitral constitué conformément aux
dispositions de l'article 32.1 ci-dessus.

L'introduction d'un recours en arbitrage entraîne toute suspension d'effets en ce qui
concerne l'objet du litige. En revanche, l'exécution par les Parties de leurs autres
obligations au terme du présent Contrat ne sera pas suspendue durant la période

d'arbitrage. -

Tite

32.4.

33.1.

332.
33:3.

34.1.

40

En cas de difficulté dans l'exécution du présent Contrat, les Parties conviennent,
notamment avant tout arbitrage, de demander à un médiateur de les aider dans le
traitement amiable de leur différend. Ledit médiateur sera nommé par accord entre les
Parties ou à défaut d'accord par le Centre International d’ADR de la Chambre de
Commerce Internationale, conformément au Règlement  « Amicable Dispute
Resolution » (Résolution des litiges à l'amiable) de celle-ci. La part de PETROSEN
concernant les frais et honoraires du médiateur sera prise en charge par les autres Parties
formant le Contractant uniquement pendant la phase de recherche.

ARTICLE 33

DROIT APPLICABLE ET STABILISATION DES CONDITIONS

Le présent Contrat et les Opérations Pétrolières entreprises dans le cadre dudit Contrat
sont régis par les lois et règlements de la République du Sénégal.

Le Contractant sera soumis aux lois et règlements de la République du Sénégal.

Il ne pourra être fait application au Contractant d'aucune disposition ayant pour effet
d'aggraver, directement ou par voie de conséquence, les charges et obligations découlant
des régimes visés par le Code Pétrolier et le Code Général des Impôts, tels que ces régimes
sont définis par la législation et la règlementation en vigueur à la date de signature du
présent Contrat, sans accord préalable des Parties.

ARTICLE 34

NOTIFICATIONS

Toutes les notifications ou autres communications se rapportant au présent Contrat
devront être adressées par écrit et seront considérées comme ayant été remises dès qu'elles
seront portées ou délivrées sous pli affranchi et recommandé, avec accusé de réception,
ou adressées par télex ou télécopie (avec confirmation de réception) à l'élection de
domicile indiquée ci-dessous : Ê

Fe

41

Pour la REPUBLIQUE DU SENEGAL :

Monsieur le Ministre de l’Energie et du Développement des Energies
Renouvelables

Allées Papa Guéye FALL

Immeuble Adja Fatou Nourou DIOP 4" étage

B.P. 4021 Dakar

Sénégal

Tél: (221) 33 823 56 04

Fax: (221) 33 823 34 98

Pour le CONTRACTANT :
Pour la SOCIETE DES PETROLES DU SENEGAL :

Monsieur le Directeur Général
Route du Service Géographique, Hann
B.P. 2076 Dakar
Sénégal

Tél : (221) 33 839 92 98
Fax : (221) 33 832 18 99
Email: : f sk

Pour TOTAL E&P SENEGAL :

Monsieur le Directeur Général
2, Place Jean Millier

La Défense 6

92400 — Courbevoie

France

Tél : (33) 1 47 44 45 46

Fax : (33) 1 47 44 5775

34.2.L'Etat et le Contractant peuvent à tout moment changer leur représentant autorisé, ou
modifier l'élection de domicile susmentionnée, sous réserve de le notifier avec dix (10)

jours de préavis. Ÿ

ce

42

ARTICLE 35

AUTRES DISPOSITIONS

35.1. Les titres figurant dans le présent Contrat sont insérés à des fins de commodité et de
référence et en aucune manière ne définissent, ne limitent ni ne décrivent la portée ou le
but du Contrat, ni de l'une quelconque de ses clauses.

35.2. Les Annexes 1, 2, 3 et 4 ci-jointes font partie intégrante du présent Contrat.

35.3. Le présent Contrat ne peut être modifié que par écrit et d'un commun accord entre les
Parties.

35.4. Toute renonciation de l'Etat à l'exécution d'une obligation du Contractant devra être faite
par écrit et signée par le Ministre et aucune renonciation ne pourra être considérée comme
implicite si le Ministre renonce à se prévaloir d'un des droits qui lui sont reconnus par le
présent Contrat.

35.5 La Date d'Effet sera la date du décret d'approbation du présent Contrat.

ARTICLE 36

CONDUITE DES PARTIES

Chacune des Parties et chaque membre du Contractant déclare qu’il n’a pas fait, offert, ou
autorisé, et s’engage à ne pas faire, offrir ou autoriser, pour tout ce qui est afférent aux
stipulations du présent Contrat, aucun paiement, don, promesse de paiement ou autre avantage,
que ce soit directement ou par l'intermédiaire d’une autre personne ou entité, à ou pour l’usage
ou pour le profit de tout agent public, ou tout autre personne ou entité, dès lors qu’un tel
paiement, don, promesse de paiement ou autre avantage est de nature à violer (i) les lois en
vigueur en République du Sénégal ; (ii) pour chaque Partie et membre du Contractant, les lois
prohibant la corruption dans les pays où celui-ci est immatriculé, le lieu où se situe l’essentiel
de ses activités et/ou elle est enregistrée en tant qu’émetteur de titre, et/ou dans les pays où sa
société mère est immatriculée, dans le lieu où l’essentiel des activités de cette dernière se situent
et/ou elle est enregistrée en tant qu'émetteur de titres ; et (iii) les principes décrits dans la
Convention contre la Corruption des Nations Unies, signée à Mérida le 31 octobre 2003 et
entrée en vigueur le 14 décembre 2005.

aus

EN FOI DE QUOI, les Parties au présent Contrat sont convenues de signer ledit Contrat en
cinq (5) exemplaires et il est exempt de tous frais d'enregistrement.

Fait à Dakar, le 2 Mai 2017

Pour le Contractant

SOCIETE DES PETROLES

Patrick Pouyanné

Pour la République du Sénégal

LE MINISTRE DE L'ENERGIE ET DU DEVELOPPEMENT DES ENERGIES
RENOUV ABL S
1 (il

Ministre de l'Energie

12 MAI 2077

er

44

ANNEXE 1
DELIMITATION DE LA ZONE CONTRACTUELLE

SENEGAL UDO NORTH AND SOUTH BLOCKS PL.2

= 7

wa

Senegal North UDO (datum WGS84)

Point

Longitude

Latitude

1

20° 04 25.000" W

13°35'36.000"N

20° 04 25.000" W

14° 51" 00.000" N

199 33" 18.905" W

16° 06' 16.262" N

18° 42 49.939" W

16° 06' 13.684" N

18° 42 49.795" W

16° 03" 46.782"N

18° 16' 54.822" W

16° 03' 57.528" N

18° 16' 54.828" W

15° 38" 00.000" N

18° 04' 00.000" W

15° 38" 00.000" N

©! œ| | | al | &| ©

18° 04' 00.000" W

15° 46' 00.000" N

E

17° 43' 54.800" W

15° 45' 57.607" N

179 43! 54.800" W

15937 57.648" N

pa
D

17° 54' 54.814" W

15°3757.652"N

em

179 54" 54.817" W

15° 25' 00.000" N -

EF

18° 04 54.081" W

15° 25' 00.000" N »
ie

45

15 18° 04 54.822" W | 15°31' 57.684" N

16 18° 17 00.000" W | 15° 32 00.000" N
17 18° 17 00.000" W | 14° 57 00.000" N
18 17° 59'54.830" W | 14° 56 57.865" N
19 17° 5954837" W | 14°45' 00.000" N
20 18° 30' 00.000" W | 14°45' 00.000" N

21 18° 30' 00.000" W | 13°35'36.000" N
Senegal South UDO (datum WGS84)
Point Longitude Latitude
1 20° 05'41.557" W 13° 03’ 27.000" N
2 18° 23' 12.185" W 13° 03'27.000" N
3 18° 22" 57.727" W 12° 51" 54.504" N
4 18° 18° 51.023" W 12° 51" 57.658" N
5 18° 18'41.603" W 12°39'55.107"N
6 18° 13' 52.025" W 12° 39' 58.669" N
NA 18° 13°41.912" W 12° 26' 28.565" N
8 17° 59° 54.485" W 12° 26" 38.098" N
9 18° 00° 02.018" W 129 17'53.646" N
10 20° 04" 43.169" W 12° 13'48.252"N

La superficie est réputée égale à : 47 539 km2 (UDO Nord) et 17 709 km2 (UDO Sud)

ss

7e

IE

1.2.

46

ANNEXE 2

PROCEDURE COMPTABLE

ARTICLE 1

DISPOSITIONS GENERALES

Objet

La présente Procédure Comptable sera suivie et respectée dans l'exécution des obligations
du Contrat à laquelle elle est attachée.

L'objet de la présente Procédure Comptable est d'établir des règles et des méthodes de
comptabilisation pour la détermination des coûts et dépenses encourus par le Contractant
et nécessaires, selon les règles de l'art en usage dans l'industrie pétrolière internationale,
pour les Opérations Pétrolières (ci-après dénommés "Coûts Pétroliers").
Comptes et relevés
Le Contractant enregistrera séparément dans des comptes distincts tous les mouvements
en rapport avec les Opérations Pétrolières et devra tenir en permanence les comptes, livres
et registres en distinguant notamment :
- les dépenses de recherche ;
- les dépenses d'évaluation par découverte ;
- le cas échéant, par Périmètre d'Exploitation :

. les dépenses de développement et de transport de la production ;

. les dépenses courantes d'exploitation et de transport de la production ;

. les dépenses d'abandon ;
- les charges financières :
- les dépenses générales et administratives.
Les comptes, livres et registres du Contractant seront tenus suivant les règles du plan
comptable en vigueur au Sénégal et les pratiques et méthodes en usage dans l'industrie
pétrolière internationale.
Conformément aux dispositions de l'article 25.2 du Contrat, les comptes, livres et

registres du Contractant seront tenus en langue française et libellés en Dollars.
Toutes les fois qu'il sera nécessaire de convertir en Dollars les dépenses et recettes payées

ES

47

ou reçues en toute autre monnaie, celles-ci seront évaluées sur la base des cours de change
cotés sur le marché des changes de Paris, selon des modalités fixées d'un commun accord.

Tout bénéfice ou perte résultant des changes entre monnaies à l'occasion des transactions
objet du présent Contrat sera débité ou crédité au compte des Coûts Pétroliers.

1.3. Interprétation

Les définitions des termes figurant dans cette Annexe 2 sont les mêmes que celles des
termes correspondants, figurant dans le Contrat.

Au cas où il y aurait n'importe quel conflit entre les dispositions de cette Procédure
Comptable et du Contrat, celui-ci prévaudra.

1.4. Modifications

Les dispositions de la Procédure Comptable peuvent être modifiées d'un commun accord
entre les Parties.

Les Parties conviennent que si l'une des dispositions de la Procédure Comptable devient
inéquitable à l'égard d'une Partie, elles modifieront de bonne foi la disposition concernée
pour pallier toute iniquité quelconque.

ARTICLE 2

PRINCIPES ET BASES D'IMPUTATION
DES COÛTS PETROLIERS

Le Contractant tiendra des comptes des Coûts Pétroliers dans lesquels seront enregistrés de
manière détaillée les Coûts Pétroliers supportés pour les Opérations Pétrolières, et au débit
desquels seront passés les dépenses et les coûts suivants :

2.1. Dépenses de personnel

Tous paiements effectués ou dépenses encourues pour couvrir les appointements et
salaires des employés du Contractant et de ses Sociétés Affiliées directement affectés, soit
temporairement, soit continuellement, aux Opérations Pétrolières sur le territoire de la
République du Sénégal, y compris les charges légales et sociales et toutes charges
complémentaires ou dépenses prévues par les accords individuels ou collectifs ou suivant
la réglementation administrative du Contractant.

2.2. Bâtiments

Dépenses de construction, d'entretien et frais y afférents, ainsi que les loyers payés pour
tous bureaux, maisons, entrepôts et bâtiments, y compris les habitations et centres de
loisirs pour employés, et les coûts des équipements, mobiliers, agencements et fournitures
nécessaires à l'usage de tels bâtiments requis pour l'exécution des Opérations Pétrolières.

LE

ste

23,

2.4,

2.5,

2.6.

D

2.8.

48

Matériaux, équipements et loyers

Coûts des équipements, matériaux, machines, articles, fournitures et installations achetés
ou fournis pour les besoins des Opérations Pétrolières, ainsi que les loyers ou les
compensations payés ou encourus pour l'usage de tous équipements et installations
nécessaires aux Opérations Pétrolières, y compris les équipements appartenant au
Contractant.

Transport

Transport des employés, équipements, matériaux et fournitures à l'intérieur du Sénégal,
ainsi qu'entre le Sénégal et d'autres pays, nécessaires aux Opérations Pétrolières. Les coûts
de transport des employés comprendront les frais de déplacement des employés et de leurs
familles payés par le Contractant selon la politique établie de celle-ci.

Services rendus par les sous-traitants et les Sociétés Affiliées

Les coûts des prestations de services rendues pour les besoins des Opérations Pétrolières
par les sous-traitants, les Sociétés Affiliées du Contractant, les consultants, les experts-
conseils, ainsi que tous les coûts relatifs à des services rendus par l'Etat ou toute autre
autorité sénégalaise.

Assurances et réclamations

Primes payées pour les assurances qu'il faut normalement souscrire pour les Opérations
Pétrolières devant être réalisées par le Contractant ainsi que toutes dépenses encourues et
payées pour règlement de toutes pertes, réclamations, indemnités et autres dépenses, y
compris les dépenses de services juridiques non recouvrées par le porteur d'assurance et
les dépenses découlant de décisions judiciaires.

Si, après approbation du Ministre, aucune assurance n'est souscrite pour un risque
particulier, toutes dépenses encourues et payées par le Contractant pour règlement de
toutes pertes, réclamations, indemnités, décisions judiciaires et autres dépenses.

Dépenses juridiques

Toutes dépenses relatives à la conduite, à l'examen et au règlement des litiges ou
réclamations survenant du fait des Opérations Pétrolières, ou celles nécessaires pour
protéger ou recouvrer des biens acquis pour les besoins des Opérations Pétrolières, y
compris notamment honoraires d'avocat, frais de justice, frais d'instruction ou d'enquête
et montants payés pour règlement ou solde de tels litiges ou réclamations. Si de telles
actions doivent être conduites par le service juridique du Contractant, une rémunération
raisonnable sera incluse dans les Coûts Pétroliers, laquelle ne dépassera en aucun cas le
coût de prestation d'un tel service normalement pratiqué par un Tiers.

Dépenses générales et administratives ("Frais Généraux")

2.8.1. Les Frais Généraux en République du Sénégal correspondent aux traitements et
dépenses du personnel du Contractant servant en République du Sénégal les
Opérations Pétrolières dont le temps de travail n'est pas directement assigné à
celles-ci ainsi que les coûts d'entretien et de fonctionnement d'un bureau général

aus

49

et administratif et des bureaux auxiliaires en République du Sénégal nécessaires
aux Opérations Pétrolières.

2.82. Le Contractant ajoutera une somme raisonnable, à titre de Frais Généraux à
l'étranger nécessaires à la réalisation des Opérations Pétrolières et supportés par
le Contractant et ses Sociétés Affiliées en plus des services spécifiques rendus,
ces coûts sont tels qu'il n'est pas pratique de les identifier ou de les associer à
des projets spécifiques; mais ces services sont cependant fournis au Contractant
avec les ressources nécessaires correspondantes à ses besoins. ladite somme
étant déterminée en fonction du montant annuel des Coûts Pétroliers (hors
charges financières et Frais Généraux) de la manière suivante :

a) pour la tranche jusqu'à trois millions de Dollars ($3 000 000) par an : quatre
pour cent (4%) ;

b) pour la tranche comprise entre trois millions de Dollars ($ 3 000 000) et six
millions de Dollars ($ 6 000 000) par an : trois pour cent (3%) :

c) pour la tranche comprise entre six millions de Dollars ($ 6 000 000) et dix
millions de Dollars ($ 10 000 000) par an : deux pour cent (2%) ;

d) pour la tranche excédant dix millions de Dollars ($ 10 000 000) par an : un
virgule cinq pour cent (1,5%).

2.9. Charges Financières

Les intérêts et agios des capitaux mis par des Tiers à la disposition du Contractant pour
couvrir une fraction des dépenses d’investissement de développement des Gisements
Commerciaux et de transport de leur production au Sénégal jusqu'au Point de
Livraison correspondant à des immobilisations, dans la mesure où ils n'excèdent pas
es taux normaux en usage sur les marchés financiers internationaux pour des prêts de
nature similaire ; ainsi que, en dérogation de l'article 8.2 du Code Général des Impôts,
es intérêts et agios servis aux associés ou à des Sociétés Affiliées à raison des sommes
qu'ils mettent à la disposition du Contractant en sus de leur part de capital, si ces
sommes sont affectées à couvrir une quote-part raisonnable des dépenses
d’investissement de développement des Gisements Commerciaux et de transport de
eur production au Sénégal jusqu'au Point de Livraison correspondant à des
immobilisations et si les taux d'intérêt n'excèdent pas les taux mentionnés ci-dessus.
Les dettes contractées à l'étranger devront être préalablement déclarées au Ministre.

2.10. Provisions et versements pour coûts d'abandon

Les provisions et versements pour coûts d'abandon qui sont constitués conformément
aux dispositions de l'article 20.1 du présent Contrat.

2.11. Autres dépenses

Toutes dépenses encourues par le Contractant et nécessaires à la conduite des
Opérations Pétrolières, autres que les dépenses couvertes et réglées par les dispositions
précédentes du présent article 2 de cette Annexe 2, et autres que les dépenses, charges
ou pertes non imputables au compte des Coûts Pétroliers au titre de l’article 2.13 ci-

dessous.

Alt

2,12

2.18

2.14.

50

Dépenses Période d'Etude

Toutes dépenses encourues par le Contractant pendant la Période d’Etude et
nécessaires à la conduite de l’étude telle que définie à l’article 7.1 du Contrat et à
l’Annexe 4.

Dépenses non imputables au compte des Coûts Pétroliers

Les dépenses qui ne sont pas nécessaires à la réalisation des Opérations Pétrolières, et
les dépenses exclues par les dispositions du Contrat ou de la présente procédure
Comptable ainsi que par la réglementation en vigueur en République du Sénégal, ne
sont pas imputables au compte des Coûts Pétroliers et ne sont donc pas recouvrables.

Ces dépenses comprennent notamment :
a) les dépenses relatives à la période antérieure à la Date d'Effet ;

b) tous les frais relatifs aux opérations effectuées au-delà du Point de Livraison,
tels que frais de transport et de commercialisation ;

c) les charges financières relatives au financement des Opérations Pétrolières de
recherche, d'évaluation et d'exploitation ainsi que celles relatives au financement
des dépenses de développement et de transport de la production juqu'au Point de
Livraison excédant les limites visées à l'article 2.9 ci-dessus.

Coûts Pétroliers et autres opérations

Lors d’une cession d’actifs d’une société membre du Contractant, les Coûts Pétroliers
à recouvrer au titre du Contrat par l’acquéreur pour la période antérieure à la date
effective de son entrée dans le Contrat, se limitent strictement à la part des coûts
pétroliers à recouvrer dont disposait le cédant avant la date effective de la cession
d’actifs. Il s’ensuit que toute considération versée par l’acquéreur au cédant au-delà du
remboursement des coûts pétroliers passés ne donne droit à aucun recouvrement
additionnel, sauf pour ce qui concerne les couts pétroliers futurs.

Les types de revenus éventuels listés ci-dessous n’affectent pas le compte de Coûts
Pétroliers à recouvrer mais sont néanmoins assujettis au régime fiscal tel que prévu au
Code Général des Impôts et/ou du Code Pétrolier :

a) les revenus issus de la commercialisation de la quantité des Hydrocarbures dont
le Contractant dispose, conformément aux articles 21.1 du Contrat, au titre du
recouvrement des Coûts Pétroliers ;

b) tous autres revenus ou produits liés aux Opérations Pétrolières, notamment ceux
issus :

- de la vente de substances connexes ;

- de tous services rendus à des Tiers utilisant les installations affectées aux
Opérations Pétrolières, notamment du traitement, du transport et du stockage
de produits pour des Tiers dans ces installations.

3:

3.2.

3:3:

3.4.

51

ARTICLE 3

PRINCIPES D'IMPUTATION DES COÛTS DES PRESTATIONS
DE SERVICES, MATERIAUX ET EQUIPEMENTS UTILISES
DANS LES OPERATIONS PETROLIERES

Services techniques

Un tarif raisonnable sera imputé pour les services techniques rendus par le Contractant ou
par ses Sociétés Affiliées au profit des Opérations Pétrolières exécutées dans le cadre du
présent Contrat, tels que analyses de gaz, d'eau ou de carottes et tous autres essais et
analyses, à condition que de tels tarifs ne dépassent pas ceux qui seraient normalement
pratiqués dans le cas de services similaires procurés par des sociétés de services et
laboratoires indépendants.

Achat de matériaux et d'équipements

Les matériaux et les équipements achetés nécessaires aux Opérations Pétrolières seront
imputés au compte des Coûts Pétroliers au "Coût Net" supporté par le Contractant.

Le "Coût Net" comprendra le prix d'achat (déduction des remises et rabais éventuellement
obtenus) et les éléments tels que les taxes, droits de commissionnaires exportateurs, de
transport, de chargement et de déchargement et de licence, relatifs à la fourniture de
matériaux et d'équipements, ainsi que les pertes en transit non recouvrées par voie
d'assurance.

Utilisation des équipements et installations appartenant au Contractant

Les équipements et installations appartenant au Contractant et utilisés pour les Opérations
Pétrolières seront imputés au compte des Coûts Pétroliers à un taux de location destiné à
couvrir l'entretien, les réparations, l'amortissement et les services nécessaires aux
Opérations Pétrolières, à condition que de tels coûts n'excèdent pas ceux normalement
pratiqués dans la République du Sénégal pour des prestations similaires.

Evaluation des matériels transférés

Tout matériel transféré des entrepôts du Contractant ou de ses Sociétés Affiliées, ou par
n'importe laquelle des entités constituant le Contractant ou leurs Sociétés Affiliées, sera
évalué comme suit :

a) Matériel neuf

Matériel neuf (état "A") représente le matériel neuf qui n'a jamais été utilisé : cent
pour cent (100%) du Coût Net défini ci-dessus à l’article 3.2.

b) Matériel en bon état

Matériel en bon état (état "B") représente le matériel en bon état de service encore
utilisable dans sa destination première sans réparation : soixante-quinze pour cent
(75%) du Coût Net du matériel neuf défini à l'alinéa a).

3e

52

c) Autre matériel usagé
Autre matériel usagé (état "C") représente le matériel encore utilisable dans sa
destination première, mais seulement après réparations et remise en état : cinquante
pour cent (50%) du Coût Net du matériel neuf défini à l'alinéa a).

d) Matériel en mauvais état
Matériel en mauvais état (état "D"') représente le matériel qui n'est plus utilisable
dans sa destination première mais pour d'autres services : vingt-cinq pour cent (25%)
du Coût Net du matériel neuf défini à l'alinéa a).

e) Ferrailles et rebuts

Ferrailles et rebuts (état "E") représentent le matériel hors d'usage et irréparable :
prix courant des rebuts.

f) Evaluations

Les Parties pourront remplacer les taux mentionnés aux alinéas b) à e) ci-dessus par
des évaluations faites conjointement par leurs représentants.

Prix des matériels et équipements cédés par le Contractant

a) Les matériels, équipements et matières consommables rachetés par la totalité des
entités constituant le Contractant ou partagés entre elles en nature, seront évalués
suivant les principes définis à l'article 3.4 ci-dessus.

b) Les matériels et équipements rachetés par n'importe laquelle des entités constituant
le Contractant ou par des Tiers seront évalués au prix de vente perçu, qui ne sera en
aucun cas inférieur au prix déterminé suivant les principes définis à l'article 3.4 ci-
dessus.

c) Les sommes correspondantes seront portées au crédit des Coûts Pétroliers.

4.1.

4.2.

A

53

ARTICLE 4

AMORTISSEMENT DES IMMOBILISATIONS
ET DEPENSES DE RECHERCHE

Immobilisations

Aux fins du recouvrement des Coûts Pétroliers prévu à l'article 21.1 du Contrat et pour la
détermination du bénéfice net imposable du Contractant, les Coûts Pétroliers relatifs à des
immobilisations réalisées par le Contractant et nécessaires aux Opérations Pétrolières
seront amortis selon un régime d'amortissement linéaire.

La durée minimale d'amortissement sera de cinq (5) Années Civiles (ou de dix (10)
Années Civiles en ce qui concerne les immobilisations de transport de la production) à
compter de l'Année Civile durant laquelle les immobilisations sont réalisées, ou à compter
de l'Année Civile au cours de laquelle lesdites immobilisations sont mises en service
normal si cette dernière Année est postérieure. La date de mise en service normal
commence au plus tôt l'année de la production régulière obtenue à partir de
l'immobilisation concernée.

Dépenses de Recherche

Les Coûts Pétroliers, à l'exclusion des Coûts relatifs aux immobilisations, seront
recouvrables et déductibles dès leur année de réalisation ou, au choix du Contractant, à
un taux annuel d'amortissement choisi par ce dernier et applicable selon le système
d'amortissement linéaire.

En particulier, aux fins du recouvrement des Coûts Pétroliers prévu à l'article 21.1 du
Contrat et pour la détermination du bénéfice net imposable du Contractant, les dépenses
de recherche d'Hydrocarbures encourues par le Contractant y compris notamment les frais
de recherches géologiques et géophysiques et les frais des forages d'exploration (sauf les
frais des forages d'exploration productifs, qui devront être immobilisés), seront
considérées comme des charges recouvrables et déductibles en totalité dès leur année de
réalisation ou pourront être amorties selon un régime d'amortissement choisi par le
Contractant.

ARTICLE 5

INVENTAIRES
Périodicité

Le Contractant tiendra un inventaire permanent en quantité et en valeur de tous les biens
utilisés pour les Opérations Pétrolières et procédera, à intervalles raisonnables, au moins
une fois par an, aux inventaires physiques tels que requis par les Parties. a

3e

54

5.2. Notification
Une notification écrite de l'intention d'effectuer un inventaire physique sera adressée par
le Contractant au moins soixante (60) jours avant le commencement dudit inventaire, de

sorte que le Ministre et les entités constituant le Contractant puissent être représentés à
leurs frais lors de cet inventaire.

5.3. Information
Au cas où le Ministre ou une entité constituant le Contractant ne se ferait pas représenter

lors d'un inventaire, telle Partie ou Parties serait liée par l'inventaire établi par le
Contractant, lequel devra alors fournir à telle Partie ou Parties copie dudit inventaire.

ARTICLE 6
ETATS FINANCIERS ET COMPTABLES

Le Contractant fournira au Ministère tous les rapports, relevés et états prévus par les
dispositions du Contrat et de la réglementation en vigueur, et notamment les états financiers et
comptables suivants :

6.1 Etat de recouvrement des Coûts Pétroliers

Un état trimestriel sera soumis au plus tard quarante-cinq (45) jours après la fin de chaque
trimestre d'Année Civile. Il présentera les éléments suivants du compte des Coûts

Pétroliers :
a) le montant des Coûts Pétroliers restant à recouvrer au début du trimestre :
b) le montant des Coûts Pétroliers relatifs au trimestre considéré et recouvrables

selon les dispositions du Contrat ;

c) la quantité et la valeur de la production d'Hydrocarbures prélevée au cours du
trimestre par le Contractant au titre du recouvrement des Coûts Pétroliers ;

d) le montant des revenus ou produits crédités au titre de l'article 2.13 b) ci-
dessus au cours du trimestre ;

e) le montant des Coûts Pétroliers restant à recouvrer à la fin du trimestre.

En outre, un état annuel de recouvrement des Coûts Pétroliers sera soumis avant la fin du
mois de février de chaque Année Civile.

6.2

55

Etat de Production

Après le commencement de la production, cet état mensuel sera soumis au plus tard quinze
(15) jours après la fin de chaque mois.

Il présentera, pour chaque mois, le détail de la production de chaque Gisement
Commercial, et notamment les quantités d'Hydrocarbures :

a) en stock au début du mois ;

b) enlevées durant le mois ;

€) perdues et utilisées pour les besoins des Opérations Pétrolières ;
d) en stock à la fin du mois.

56

ANNEXE 3

MODELE DE GARANTIE BANCAIRE

A Monsieur le Ministre de l'Energie, Monsieur

Dakar, Sénégal

Montant : USD

En lettres : dollars des Etats-Unis d’ Amérique

Nous sommes informés que, en date du 2017, la République du Sénégal a conclu

un Contrat de recherches et de production avec le Contractant constitué des entités suivantes :
Total E&P Sénégal, ayant son siège social à

La Société des Pétroles du Sénégal ayant son siège social à Dakar, Route du Service

Géographique, Hann BP 2076,

TOTAL S.A., ayant son siège social à 2 place Jean Millier — La Défense 6 — 92400 Courbevoie

est le donneur d’ordre et est ainsi désignée ci-après.

Conformément à l’article 7.10 de ce Contrat, une garantie bancaire de bonne exécution des

engagements minimums de travaux doit être remise à la République du Sénégal.

Ceci dit, nous, (nom de la banque

--) désignée ci-dessous par «la
Banque », nous nous engageons par la présente, de façon irrévocable, à payer à la République
du Sénégal, indépendamment de la validité et des effets juridiques du contrat en question et
sans faire valoir d’exception ni d’objection résultant dudit Contrat, à votre première demande
par courrier recommandé ou courrier spécial sécurisé, tout montant jusqu’à concurrence du
montant maximal précité dans la présente lettre de garantie, à réception par nous-mêmes d’une
demande de paiement dûment signée et d’une confirmation écrite de votre part attestant que le
Contractant n’a pas rempli les engagements minimums de travaux susmentionnées et précisant
la nature ainsi que le coût estimé des travaux inexécutés conformément à l’article 7.8 du

Contrat.

Pour des raisons d’identification, votre demande de paiement écrite ne sera considérée comme

valable que si elle nous parvient par l'intermédiaire de notre banque correspondante installée

Le

Te

57

au Sénégal (nom-------, adresse ), accompagnée d’une déclaration de cette dernière
certifiant qu’elle a procédé à la vérification de votre signature et que cette signature engage

valablement la République du Sénégal dans le cadre du Contrat objet de la présente garantie.

Notre garantie est valable jusqu’au et s’éteindra automatiquement et entièrement si
votre demande de paiement ou le télex/SWIFT ne nous est pas parvenue à l’adresse ci-dessus à
cette date au plus tard, qu’il s’agisse d’un jour ouvrable ou non. Tous les frais bancaires liés à

la présente garantie sont à la charge du donneur d’ordre.

Le montant de la garantie sera réduit automatiquement à hauteur du montant des dépenses
effectuées par le Contractant à réception par la Banque de la notification par Total E&P Sénégal
du montant des dépenses réalisées, au titre du Contrat, portant la mention « lu et approuvé » du

Ministère et le nouveau montant de la Garantie en résultant.

Cette garantie est soumise aux « Règles uniformes de la CCI relatives aux garanties sur

demande » révision 2010 de la Chambre de Commerce internationale (Publication ICC en

vigueur N° 758).

+ Signature du représentant autorisé et cachet de la Banque

nl

58

ANNEXE 4
PROGRAMME DE LA PERIODE D’ETUDE

À partir des données issues de la campagne 2D multi-clients qui sera réalisée en 201 7, TOTAL s’engage
à réaliser les études suivantes et à mettre à disposition de PETROSEN les livrables suivants :

=“ Calibration de la sismique sur les principaux puits de référence disponibles

“Analyse structurale

*°_ Interprétation structurale de la sismique 2D et pointé des horizons suivants :
© Fond de la mer
© Toit Tertiaire + 2-3 horizons Intra-Tertiaire pertinents
© Toit Crétacé + 2-3 horizons Intra-Crétacé pertinents
o Toit Jurassique
o. Toit du Socle

Ÿ_ Cartes isopaches des intervalles sédimentaires définis

*_ Fourniture de tous les horizons pointés en fichiers SEG-Y

“Analyse des systèmes générateurs en zone UDO
Y_ Cartes isopaches des principales roches-mères
+ Carte de maturité des principales roches mères (Etudes THEMIS 3D)

#5 sections THEMIS 2D allant de la côte à lUltra-Deep Offshore illustrant
l'évolution latérale et verticale de la maturité des principales roches-mères et des
chemins de migration des hydrocarbures

" Analyse des systèmes sédimentaires en zone UDO

“Interprétation des principaux systèmes sédimentaires clastiques observables sur la
sismique : type de dépôt et extension des réservoirs

= Typologie des pièges pétroliers en zone UDO
* Analyse AVO/Sismofacies 2D (Identification des DHis potentiels)

= Définition des zones prospectives UDO

s\4

